Exhibit 10.504

 

LOAN AGREEMENT

 

 

Dated as of January 26, 2005

 

 

Between

 

 

INLAND WESTERN MARKHAM CORP.,

 

 

as Borrower

 

 

and

 

 

BANK OF AMERICA, N.A.,

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

 

SECTION 1.1. DEFINITIONS

 

SECTION 1.2. PRINCIPLES OF CONSTRUCTION

 

 

 

ARTICLE 2 GENERAL TERMS

 

 

 

SECTION 2.1. LOAN COMMITMENT; DISBURSEMENT TO BORROWER

 

SECTION 2.2. LOAN PAYMENTS

 

SECTION 2.3. PREPAYMENT

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 4.1. ORGANIZATION

 

SECTION 4.2. STATUS OF BORROWER

 

SECTION 4.3. VALIDITY OF DOCUMENTS

 

SECTION 4.4. NO CONFLICTS

 

SECTION 4.5. LITIGATLON

 

SECTION 4.6. AGREEMENTS

 

SECTION 4.7. SOLVENCY

 

SECTION 4.8. FULL AND ACCURATE DISCLOSURE

 

SECTION 4.9. NO PLAN ASSETS

 

SECTION 4.10. NOT A FOREIGN PERSON

 

SECTION 4.11. ENFORCEABLLITY

 

SECTION 4.12. BUSINESS PURPOSES

 

SECTION 4.13. COMPLIANCE

 

SECTION 4.14. FLNANCLAL INFORMATLON

 

SECTION 4.15. CONDEMNATION

 

SECTION 4.16. UTILITIES AND PUBLIC ACCESS; PARKING

 

SECTION 4.17. SEPARATE LOTS

 

SECTION 4.18. ASSESSMENTS

 

SECTION 4.19. INSURANCE

 

SECTION 4.20. USE OF PROPERTY

 

SECTION 4.21. CERTIFICATE OF OCCUPANCY; LICENSES

 

SECTION 4.22. FLOOD ZONE

 

SECTION 4.23. PHYSICAL CONDITION

 

SECTION 4.24. BOUNDARIES; SURVEY

 

SECTION 4.25. LEASES

 

SECTION 4.26. FILING AND RECORDING TAXES

 

SECTION 4.27. MANAGEMENT AGREEMENT

 

SECTION 4.28. ILLEGAL ACTIVITY

 

SECTION 4.29. CONSTRUCTION EXPENSES

 

SECTION 4.30. PERSONAL PROPERTY

 

SECTION 4.31. TAXES

 

SECTION 4.32. PERMITTED ENCUMBRANCES

 

SECTION 4.33. FEDERAL RESERVE REGULATIONS

 

SECTION 4.34. INVESTMENT COMPANY ACT

 

SECTION 4.35. RECIPROCAL EASEMENT AGREEMENTS

 

SECTION 4.36. NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE

 

 

i

--------------------------------------------------------------------------------


 

SECTION 4.37. INTELLECTUAL PROPERTY

 

SECTION 4.38. COMPLIANCE WITH ANTI-TERRORISM LAWS

 

SECTION 4.39. PATRIOT ACT

 

SECTION 4.40. SURVIVAL

 

 

 

ARTICLE 5 BORROWER COVENANTS

 

 

 

SECTION 5.1. EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS

 

SECTION 5.2. MAINTENANCE AND USE OF PROPERTY

 

SECTION 5.3. WASTE

 

SECTION 5.4. TAXES AND OTHER CHARGES

 

SECTION 5.5. PAYMENTS FREE OF TAXES

 

SECTION 5.6. LITIGATION

 

SECTION 5.7. ACCESS TO PROPERTY

 

SECTION 5.8. NOTICE OF DEFAULT

 

SECTION 5.9. COOPERATE IN LEGAL PROCEEDINGS

 

SECTION 5.10. PERFORMANCE BY BORROWER

 

SECTION 5.11. AWARDS; INSURANCE PROCEEDS

 

SECTION 5.12. FINANCIAL REPORTING

 

SECTION 5.13. ESTOPPEL STATEMENT [a05-3686_1ex10d504.htm#Section5_13__131832]

 

SECTION 5.14. LEASING MATTERS [a05-3686_1ex10d504.htm#Section5_14__131835]

 

SECTION 5.15. PROPERTY MANAGEMENT [a05-3686_1ex10d504.htm#Section5_15__131845]

 

SECTION 5.16. LIENS [a05-3686_1ex10d504.htm#Section5_16__131936]

 

SECTION 5.17. DEBT CANCELLATION [a05-3686_1ex10d504.htm#Section5_17__131943]

 

SECTION 5.18. ZONING [a05-3686_1ex10d504.htm#Section5_18__131952]

 

SECTION 5.19. ERISA [a05-3686_1ex10d504.htm#Section5_19__131957]

 

SECTION 5.20. NO JOINT ASSESSMENT [a05-3686_1ex10d504.htm#Section5_20__132055]

 

SECTION 5.21. RECIPROCAL EASEMENT AGREEMENTS
[a05-3686_1ex10d504.htm#Section5_21__132113]

 

 

 

ARTICLE 6 ENTITY COVENANTS
[a05-3686_1ex10d504.htm#Article6EntityCovenants_132405]

 

 

 

SECTION 6.1. SINGLE PURPOSE ENTITY/SEPARATENESS
[a05-3686_1ex10d504.htm#Section6_1__132118]

 

SECTION 6.2. CHANGE OF NAME, IDENTITY OR STRUCTURE
[a05-3686_1ex10d504.htm#Section6_2__132126]

 

SECTION 6.3. BUSINESS AND OPERATIONS [a05-3686_1ex10d504.htm#Section6_3__132129]

 

SECTION 6.4. INDEPENDENT DIRECTOR [a05-3686_1ex10d504.htm#Section6_4__132134]

 

 

 

ARTICLE 7 NO SALE OR ENCUMBRANCE [a05-3686_1ex10d504.htm#Article7_144723]

 

 

 

SECTION 7.1. TRANSFER DEFINITIONS [a05-3686_1ex10d504.htm#Section7_1__132140]

 

SECTION 7.2. NO SALE/ENCUMBRANCE [a05-3686_1ex10d504.htm#Section7_2__132145]

 

SECTION 7.3. PERMITTED TRANSFERS [a05-3686_1ex10d504.htm#Section7_3__132151]

 

SECTION 7.4. LENDER’S RIGHTS [a05-3686_1ex10d504.htm#Section7_4__132227]

 

SECTION 7.5. ASSUMPTION [a05-3686_1ex10d504.htm#Section7_5__132230]

 

SECTION 7.6. ASSUMPTION BY INLAND PERMITTED TRANSFEREE
[a05-3686_1ex10d504.htm#Section7_6__132236]

 

 

 

ARTICLE 8 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
[a05-3686_1ex10d504.htm#Art1cle8InsuranceCasualtyCondemna_132245]

 

 

 

SECTION 8.1. INSURANCE [a05-3686_1ex10d504.htm#Section8_1__132247]

 

SECTION 8.2. CASUALTY [a05-3686_1ex10d504.htm#Section8_2__132255]

 

SECTION 8.3. EXPROPRIATION
[a05-3686_1ex10d504.htm#Section8_3_Expropriation_150155]

 

SECTION 8.4. RESTORATION [a05-3686_1ex10d504.htm#Section8_4__132300]

 

 

 

ARTICLE 9 REPLACEMENTS; RESERVE FUNDS
[a05-3686_1ex10d504.htm#Article9ReplacementsReserveFunds_132308]

 

 

 

SECTION 9.1. REPLACEMENTS [a05-3686_1ex10d504.htm#Section91__132311]

 

SECTION 9.2. TAX AND INSURANCE RESERVE FUNDS
[a05-3686_1ex10d504.htm#Section9_2__132320]

 

SECTION 9.3. RESERVE FUNDS GENERALLY [a05-3686_1ex10d504.htm#Section9_3__132323]

 

 

 

ARTICLE 10 CASH MANAGEMENT
[a05-3686_1ex10d504.htm#Article10CashManagement_132329]

 

 

 

SECTION 10.1. CASH MANAGEMENT ACCOUNT
[a05-3686_1ex10d504.htm#Section10_1__132331]

 

SECTION 10.2. DEPOSITS AND WITHDRAWALS
[a05-3686_1ex10d504.htm#Section10_2__132335]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.3. SECURITY INTEREST [a05-3686_1ex10d504.htm#Section10_3_134736]

 

 

 

ARTICLE 11 EVENTS OF DEFAULT; REMEDIES [a05-3686_1ex10d504.htm#Article11_134937]

 

 

 

SECTION 11.1. EVENT OF DEFAULT
[a05-3686_1ex10d504.htm#Section11_1_EventOfDefault_134757]

 

SECTION 11.2. REMEDIES [a05-3686_1ex10d504.htm#Section11_2_Remedies_134859]

 

 

 

ARTICLE 12 ENVIRONMENTAL PROVISIONS [a05-3686_1ex10d504.htm#Art1cle12_134915]

 

 

 

SECTION 12.1. ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES
[a05-3686_1ex10d504.htm#Section12_1__134948]

 

SECTION 12.2. ENVIRONMENTAL COVENANTS
[a05-3686_1ex10d504.htm#Section12_2__135039]

 

SECTION 12.3. LENDER’S RIGHTS [a05-3686_1ex10d504.htm#Section12_3__135121]

 

SECTION 12.4. OPERATIONS AND MAINTENANCE PROGRAMS
[a05-3686_1ex10d504.htm#Section12_4_135126]

 

SECTION 12.5. ENVIRONMENTAL DEFINITIONS
[a05-3686_1ex10d504.htm#Section12_5__135136]

 

 

 

ARTICLE 13 SECONDARY MARKET [a05-3686_1ex10d504.htm#Article13_135204]

 

 

 

SECTION 13.1. TRANSFER OF LOAN [a05-3686_1ex10d504.htm#Section13_1__135209]

 

SECTION 13.2. DELEGATION OF SERVICING
[a05-3686_1ex10d504.htm#Section13_2__135230]

 

SECTION 13.3. DISSEMINATION OF INFORMATION
[a05-3686_1ex10d504.htm#Section13_3__135301]

 

SECTION 13.4. COOPERATION [a05-3686_1ex10d504.htm#Section13_4__135322]

 

 

 

ARTICLE 14 INDEMNIFICATIONS [a05-3686_1ex10d504.htm#Article14_135333]

 

 

 

SECTION 14.1. GENERAL INDEMNIFICATION
[a05-3686_1ex10d504.htm#Section14_1__135339]

 

SECTION 14.2. MORTGAGE AND INTANGIBLE TAX INDEMNIFICATION
[a05-3686_1ex10d504.htm#Section14_2__135419]

 

SECTION 14.3. ERISA INDEMNIFICATION [a05-3686_1ex10d504.htm#Section14_3__135442]

 

SECTION 14.4. SURVIVAL [a05-3686_1ex10d504.htm#Section14_4__135446]

 

 

 

ARTICLE 15 EXCULPATION [a05-3686_1ex10d504.htm#Article15_135453]

 

 

 

SECTION 15.1. EXCULPATION [a05-3686_1ex10d504.htm#Section15_1__135457]

 

 

 

ARTICLE 16 NOTICES [a05-3686_1ex10d504.htm#Article16_135659]

 

 

 

SECTION 16.1. NOTICES [a05-3686_1ex10d504.htm#Section16_1__135703]

 

 

 

ARTICLE 17 FURTHER ASSURANCES [a05-3686_1ex10d504.htm#Article17_140221]

 

 

 

SECTION 17.1. REPLACEMENT DOCUMENTS [a05-3686_1ex10d504.htm#Section17_1__140226]

 

SECTION 17.2. RECORDING OF MORTGAGE, ETC.
[a05-3686_1ex10d504.htm#Section17_2__140258]

 

SECTION 17.3. FURTHER ACTS, ETC. [a05-3686_1ex10d504.htm#Section17_3__140308]

 

SECTION 17.4. CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS
[a05-3686_1ex10d504.htm#Section17_4__140317]

 

SECTION 17.5. EXPENSES [a05-3686_1ex10d504.htm#Section17_5__140334]

 

 

 

ARTICLE 18 WAIVERS [a05-3686_1ex10d504.htm#Article18_140345]

 

 

 

SECTION 18.1. REMEDIES CUMULATIVE; WAIVERS
[a05-3686_1ex10d504.htm#Section18_1__140349]

 

SECTION 18.2. MODIFICATION, WAIVER IN WRITING
[a05-3686_1ex10d504.htm#Section18_2__140404]

 

SECTION 18.3. DELAY NOT A WAIVER [a05-3686_1ex10d504.htm#Section18_3__140410]

 

SECTION 18.4. TRIAL BY JURY
[a05-3686_1ex10d504.htm#Section18_4_TrialByJury_140414]

 

SECTION 18.5. WAIVER OF NOTICE
[a05-3686_1ex10d504.htm#Section18_5_WaiverOfNotice_140427]

 

SECTION 18.6. REMEDIES OF BORROWER
[a05-3686_1ex10d504.htm#Section18_6_RemediesOfBorrower_140432]

 

SECTION 18.7. WAIVER OF MARSHALLING OF ASSETS
[a05-3686_1ex10d504.htm#Section18_7_WaiverOfMarshallingOf_140447]

 

SECTION 18.8. WAIVER OF STATUTE OF LIMITATIONS
[a05-3686_1ex10d504.htm#Section18_8_WaiverOfStatuteOfLimi_140450]

 

SECTION 18.9. WAIVER OF COUNTERCLAIM
[a05-3686_1ex10d504.htm#Section18_9_WaiverOfCounterclaim_140455]

 

 

 

ARTICLE 19 GOVERNING LAW [a05-3686_1ex10d504.htm#Article19_140508]

 

 

 

SECTION 19.1. CHOICE OF LAW
[a05-3686_1ex10d504.htm#Section19_1_ChoiceOfLaw_140512]

 

SECTION 19.2. SEVERABILITY
[a05-3686_1ex10d504.htm#Section19_2_Severability_140528]

 

SECTION 19.3. PREFERENCES
[a05-3686_1ex10d504.htm#Section19_3_Preferences_140532]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 20 MISCELLANEOUS [a05-3686_1ex10d504.htm#Article20_140545]

 

 

 

SECTION 20.1. SURVIVAL [a05-3686_1ex10d504.htm#Section20_l_Survival_140547]

 

SECTION 20.2. LENDER’S DISCRETION
[a05-3686_1ex10d504.htm#Section20_2_LendersDiscretion_140552]

 

SECTION 20.3. HEADINGS [a05-3686_1ex10d504.htm#Section20_3_Headings_140559]

 

SECTION 20.4. COST OF ENFORCEMENT
[a05-3686_1ex10d504.htm#Section20_4_CostOfEnforcement_140601]

 

SECTION 20.5. SCHEDULES INCORPORATED
[a05-3686_1ex10d504.htm#Section20_5SchedulesIncorporated_140605]

 

SECTION 20.6. OFFSETS, COUNTERCLAIMS AND DEFENSES
[a05-3686_1ex10d504.htm#Section20_6_OffsetsCounterclaimsA_140608]

 

SECTION 20.7. NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY BENEFICIARIES
[a05-3686_1ex10d504.htm#Section20_7_NoJointVentureOrPartn_140611]

 

SECTION 20.8. PUBLICITY [a05-3686_1ex10d504.htm#Section20_8_Publicity_140631]

 

SECTION 20.9. CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE
[a05-3686_1ex10d504.htm#Section20_9_ConflictConstructionO_140640]

 

SECTION 20.10. ENTIRE AGREEMENT
[a05-3686_1ex10d504.htm#Section20_10_EntireAgreement_140644]

 

SECTION 20.11. INTEREST ACT (CANADA)
[a05-3686_1ex10d504.htm#Section20_11_InterestActcanada_140648]

 

SECTION 20.12. MAXIMUM INTEREST RATE
[a05-3686_1ex10d504.htm#Section20_12_MaximumInterestRate_140654]

 

SECTION 20.13. JUDGMENT CURRENCY
[a05-3686_1ex10d504.htm#Section20_13_JudgmentCurrency_140746]

 

 

iv

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of January 26, 2005 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BANK OF AMERICA, N.A., a national banking association,
having an address at Bank of America Corporate Center, 214 North Tryon Street,
Charlotte, North Carolina 28255 (together with its successors and/or assigns,
“Lender”) and INLAND WESTERN MARKHAM CORP., a corporation governed by the laws
of New Brunswick having an address at 101 McNabb Street, Markham, Ontario,
Canada L3R 4H8 (together with its successors and/or assigns, “Borrower”).

 

RECITALS:

 

Borrower desires to obtain the Loan (defined below) from Lender.

 

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

 

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

 

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1.                                 Definitions

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts; (ii) any and all amounts in or credited to the Accounts invested in
Permitted Investments; (iii) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing; and (iv) to the
extent not covered by clauses (i) - (iii) above, all “proceeds” (as defined
under the UCC or the PPSA as in effect in the State or Province in which the
Accounts are located) of any or all of the foregoing.

 

“Accounts” shall mean the Cash Management Account, the Tax and Insurance Reserve
Accounts, if any, and any other account or sub-account established by this
Agreement, the Mortgage, or the other Loan Documents.

 

“Accredited Investor” shall have the meaning set forth in the regulations
promulgated by the Securities and Exchange Commission.

 

“Act” shall have the meaning set forth in Section 6.1(c).

 

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Loans” shall mean a loan made by Lender to a parent, subsidiary or
such other entity affiliated with Borrower or Borrower Principal.

 

“Affiliated Manager” shall have the meaning set forth in Section 7.1 hereof.

 

“American Express” shall mean Amex Canada Inc., a corporation incorporated under
the laws of Ontario, Canada.

 

“American Express Lease” shall mean that certain Lease Agreement dated as of
January 25, 2005 between Borrower, as landlord, and American Express, as tenant,
with respect to the Property.

 

“American Express Lease Default” shall mean (i) a default, after the expiration
of any applicable notice or cure periods, under the American Express Lease or
(ii) the cancellation, termination or surrender of the American Express Lease.

 

“Assignment of Management Agreement” shall mean that certain Assignment and
Subordination of Management Agreement dated the date hereof among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

 

“Borrower Principal” shall mean Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation.

 

“Business Day” shall mean a day on which Lender is open for the conduct of
substantially all of its banking business at its office in the city in which the
Note is payable (excluding Saturdays and Sundays).

 

“Cash Management Account” shall have the meaning set forth in Section 10.1(a)
hereof.

 

“Cash Management Period” shall mean the period commencing on the 45th day prior
to the Optional Prepayment Date.

 

“Casualty” shall have the meaning set forth in Section 8.2.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Control” shall have the meaning set forth in Section 7.1 hereof.

 

2

--------------------------------------------------------------------------------


 

“Creditors Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Note.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) four
percent (4%) above the Note Rate.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a federally
chartered depository institution or trust company acting in its fiduciary
capacity is subject to the regulations regarding adversary funds on deposit
therein under 12 CFR §9.10(b), and in the case of a state chartered depository
institution or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital surplus of at least
$50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short term unsecured
debt obligations or commercial paper of which are rated at least “A-l” by S&P,
“P-l” by Moody’s and “F-l” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of accounts in which funds
are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “AA-” by Fitch and S&P (or “A-” by S&P,
if such depository’s short term unsecured debt rating is at least “A-l” by S&P)
and “Aa2” by Moody’s). Notwithstanding the foregoing, prior to a Securitization,
Bank of America, N.A. shall be an Eligible Institution.

 

“Embargoed Person” shall mean any person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or

 

3

--------------------------------------------------------------------------------


 

transactions by prohibition of federal law or Executive Order of the President
of the United States of America.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Borrower
Principal in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Environmental Law” shall have the meaning set forth in Section 12.5 hereof.

 

“Environmental Liens” shall have the meaning set forth in Section 12.5 hereof.

 

“Environmental Report” shall have the meaning set forth in Section 12.5 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.

 

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

 

“Excess Cash” shall mean all Rents and other revenue from the Property after
payment of the following:

 

(i)  following a default by American Express under the American Express Lease,
funds sufficient to pay the monthly deposits to the Tax and Insurance Reserve
Account;

 

(ii)  funds sufficient to pay interest computed at the Initial Note Rate (as
defined in the Note);

 

(iii)  funds sufficient to pay any interest accruing at the Default Rate, late
payment charges, if any, and any other sums due and payable to Lender under any
of the Loan Documents;

 

(iv)  funds sufficient to pay Operating Expenses (to the extent actually
incurred).

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Expropriation” shall mean any expropriation, requisition or other taking or
sale of the use, occupancy or title to any or all of the Property, by or on
account of any expropriation proceeding or other action by any Governmental
Authority or other Person under the power of statutory right of expropriation or
otherwise or any transfer in lieu of or in anticipation thereof.

 

“Fitch” shall mean Fitch, Inc.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“General Assignment of Rents” shall mean that general assignment of rents dated
the date hereof, executed and delivered by Borrower as security for the Loan and
encumbering the

 

4

--------------------------------------------------------------------------------


 

Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, provincial, county, municipal, city, town,
special district or otherwise) whether now or hereafter in existence.

 

“Guarantor” shall mean any Person having a long-term unsecured debt rating above
the Trigger Rating that may, from time to time, at the option of American
Express, execute a guaranty in favor of landlord under the American Express
Lease.

 

“Hazardous Materials” shall have the meaning set forth in Section 12.5 hereof.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Income Taxes” shall have the meaning set forth in Section 5.5 hereof.

 

“Indemnified Parties” shall mean (a) Lender, (b) any prior owner or holder of
the Loan or Participations in the Loan, (c) any servicer or prior servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Mortgage.

 

“Independent Director” shall have the meaning set forth in Section 6.4(a).

 

“Inland Permitted Transferee” shall mean a newly-formed special purpose
corporation that is wholly-owned (directly or indirectly) by Inland Retail Real
Estate Trust, Inc., a Maryland corporation; Inland Real Estate Corporation, a
Maryland corporation; Inland Real Estate Corporation; a Delaware corporation or
Borrower Principal.

 

“Insurance Premiums” shall have the meaning set forth in Section 8.1 hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

 

“Investor” shall have the meaning set forth in Section 13.3 hereof.

 

5

--------------------------------------------------------------------------------


 

“Lease” shall have the meaning set forth in the Mortgage.

 

“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting the Property or any part thereof, or the construction, use, alteration
or operation thereof, whether now or hereafter enacted and in force, and all
permits, licenses, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

“LLC Agreement” shall have the meaning set forth in Section 6.1(c).

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Environmental Indemnity, the General Assignment of Rents, the
Specific Assignment of Lease, the Assignment of Management Agreement and any and
all other documents, agreements and certificates executed and/or delivered in
connection with the Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Lockout Period” shall mean the period commencing on the date hereof and ending
on the date of the second anniversary hereof.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to legal fees and other costs of defense).

 

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified in accordance with the
terms of this Agreement.

 

“Manager” shall mean Inland US Management LLC, a Delaware limited liability
company or such other entity selected as the manager of the Property in
accordance with the terms of this Agreement.

 

“Material Litigation” shall mean, with respect to any Person, any material
conviction, indictment (that is not dismissed before trial), judgment,
litigation or regulatory action. For

 

6

--------------------------------------------------------------------------------


 

purposes of this definition, a matter shall be deemed material if it is
reasonably foreseeable that a prudent institutional commercial real estate
mortgage lender would consider such matter as a material adverse factor in its
underwriting of the Person in question. With respect to non-criminal matters,
isolated actions occurring more than five (5) years prior to the date of a
proposed transfer shall not be deemed material provided that there is no
indication of fraud, intentional misrepresentation or intent to defraud
creditors with respect to such actions.

 

“Maturity Date” shall have the meaning set forth in the Note.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Member” shall have the meaning set forth in Section 6.1(c).

 

“Monthly Payment Amount” shall mean the monthly payment of interest due on each
Scheduled Payment Date as set forth in the Note.

 

“Moody’s” shall mean Moody’s Investor Services, Inc.

 

“Mortgage” shall mean that certain first priority mortgage/deed of trust/deed to
secure debt and security agreement dated the date hereof, executed and delivered
by Borrower as security for the Loan and encumbering the Property, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Net Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.4(b)(vi)
hereof.

 

“Note” shall mean that certain promissory note of even date herewith in the
principal amount of $25,380,000, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Note Rate” shall have the meaning set forth in the Note.

 

“OFAC” shall have the meaning set forth in Section 4.38 hereof.

 

“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable, computed in accordance with federal
tax basis accounting, or in accordance with other methods acceptable to Lender
in its sole discretion, of whatever kind relating to the operation, maintenance
and management of the Property, including, without limitation, utilities,
ordinary repairs and maintenance, Insurance Premiums, license fees, Taxes and
Other Charges, advertising expenses, payroll and related taxes, computer
processing charges, management fees equal to the greater of 4% of the Operating
Income and the management fees actually payable under the Management Agreement
for such period of time, operational equipment or other lease payments as
approved by Lender, normalized capital expenditures but

 

7

--------------------------------------------------------------------------------


 

specifically excluding depreciation and amortization, income taxes, Debt
Service, any incentive fees due under the Management Agreement, any item of
expense that in accordance with federal tax basis accounting should be
capitalized, any item of expense that would otherwise be covered by the
provisions hereof   but which is paid by American Express under the American
Express Lease and deposits into the Reserve Accounts.

 

“Optional Prepayment Date” shall have the meaning set forth in the Note.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

 

“Participations” shall have the meaning set forth in Section 13.1 hereof.

 

“Patriot Act” shall have the meaning set forth in Section 4.38 hereof.

 

“Permitted Encumbrances” shall mean collectively, (a) the Lien and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (d) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion.

 

“Permitted Investments” shall mean to the extent available from Lender or
Lender’s servicer for deposits in the Reserve Accounts and the Lockbox Account,
any one or more of the following obligations or securities acquired at a
purchase price of not greater than par, including those issued by a servicer of
the Loan, the trustee under any securitization or any of their respective
Affiliates, payable on demand or having a maturity date not later than the
Business Day immediately prior to the date on which the funds used to acquire
such investment are required to be used under this Agreement and meeting one of
the appropriate standards set forth below:

 

(a)                                  obligations of, or obligations fully
guaranteed as to payment of principal and interest by, the United States or any
agency or instrumentality thereof provided such obligations are backed by the
full faith and credit of the United States of America including, without
limitation, obligations of: the U.S. Treasury (all direct or fully guaranteed
obligations), the Farmers Home Administration (certificates of beneficial
ownership), the General Services Administration (participation certificates),
the U.S. Maritime Administration (guaranteed Title XI financing), the Small
Business Administration (guaranteed participation certificates and guaranteed
pool certificates), the U.S. Department of Housing and Urban Development (local
authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) be rated “AAA” or the equivalent by
each of the Rating Agencies, (iii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iv) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must

 

8

--------------------------------------------------------------------------------


 

move proportionately with that index, and (v) such investments must not be
subject to liquidation prior to their maturity;

 

(b)                                 Federal Housing Administration debentures;

 

(c)                                  obligations of the following United States
government sponsored agencies: Federal Home Loan Mortgage Corp. (debt
obligations), the Farm Credit System (consolidated systemwide bonds and notes),
the Federal Home Loan Banks (consolidated debt obligations), the Federal
National Mortgage Association (debt obligations), the Financing Corp. (debt
obligations), and the Resolution Funding Corp. (debt obligations); provided,
however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

 

(d)                                 federal funds, unsecured certificates of
deposit, time deposits, bankers’ acceptances and repurchase agreements with
maturities of not more than 365 days of any bank, the short term obligations of
which at all times are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by at least one
Rating Agency in the highest short term rating category and otherwise acceptable
to each other Rating Agency, as confirmed in writing that such investment would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

 

(e)                                  fully Federal Deposit Insurance
Corporation-insured demand and time deposits in, or certificates of deposit of,
or bankers’ acceptances with maturities of not more than 365 days and issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

 

9

--------------------------------------------------------------------------------


 

(f)                                    debt obligations with maturities of not
more than 365 days and at all times rated by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities) in its highest long-term unsecured rating category; provided,
however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

 

(g)                                 commercial paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date not more than one year after the date
of issuance thereof) with maturities of not more than 365 days and that at all
times is rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
short-term unsecured debt rating; provided, however, that the investments
described in this clause must (i) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (ii) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (iii) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

 

(h)                                 units of taxable money market funds, with
maturities of not more than 365 days and which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

 

(i)                                     any other security, obligation or
investment which has been approved as a Permitted Investment in writing by (i)
Lender and (ii) each Rating Agency, as evidenced by a written confirmation that
the designation of such security, obligation or investment as a Permitted
Investment will not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities by such Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment or (C) such
obligation or security has a remaining term to maturity in excess of one (1)
year.

 

10

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, provincial, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

 

“Policies” shall have the meaning set forth in Section 8.1 hereof.

 

“PPSA” shall mean the Personal Property Security Act (Ontario) as amended from
time to time.

 

“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.

 

“Property” shall mean the parcel of real property, the Improvements thereon and
all Personal Property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clause of the Mortgage and referred to
therein as the “Property”.

 

“Property Condition Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion.

 

“Province” shall mean the province in which the Property or any part thereof is
located.

 

‘‘Qualified Manager” shall mean (a) Manager or (b) a reputable and experienced
professional management organization (i) which manages, together with its
affiliates, at least ten (10) first class office buildings totaling at least
3,500,000 square feet of gross leasable area, exclusive of the Property and (ii)
approved by Lender, which approval shall not have been unreasonably withheld and
for which Lender shall have received written confirmation from the Rating
Agencies that the employment of such manager will not result in a downgrade,
withdrawal or qualification of the initial, or if higher, then current ratings
issued in connection with a Securitization, or if a Securitization has not
occurred, any ratings to be assigned in connection with a Securitization.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been approved by
Lender.

 

“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Borrower and one or more other parties to an REA with respect to such
REA) affecting the Property or portion thereof.

 

“Release” shall have the meaning set forth in Section 12.5 hereof.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” (within the
meaning of Section 860D, or applicable successor provisions, of the Code) that
holds the Note.

 

11

--------------------------------------------------------------------------------


 

“Rents” shall have the meaning set forth in the Mortgage.

 

“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Required Repairs” shall have the meaning set forth in Section 9.l(a) hereof.

 

“Reserve Accounts” shall mean the Tax and Insurance Reserve Account.

 

“Reserve Funds” shall mean the Tax and Insurance Reserve Funds.

 

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of the Property, the
completion of the repair and restoration of the Property as nearly as possible
to the condition the Property was in immediately prior to such Casualty or
Condemnation, with such alterations as may be reasonably approved by Lender.

 

“Restoration Consultant” shall have the meaning set forth in Section 8.4(b)(iii)
hereof.

 

“Restoration Retainage” shall have the meaning set forth in Section 8.4(b)(iv)
hereof.

 

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

 

“Sale or Pledge” shall have the meaning set forth in Section 7.1 hereof.

 

“Scheduled Payment Date” shall have the meaning set forth in the Note.

 

“Securities” shall have the meaning set forth in Section 13.1 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Liabilities” shall have the meaning set forth in Section 13.5
hereof.

 

“Securitization” shall have the meaning set forth in Section 13.1 hereof.

 

“Special Member” shall have the meaning set forth in Section 6. l(c).

 

“Specific Assignment of Lease” shall mean that specific assignment of the
American Express Lease dated the date hereof, executed and delivered by Borrower
as security for the Loan and encumbering the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“State” shall mean the State of New York.

 

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 9.6 hereof.

 

12

--------------------------------------------------------------------------------


 

“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 9.6 hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower, including, without limitation, American Express, as tenant under the
American Express Lease.

 

“Tenant Direction Letter” shall have the meaning set forth in Section 10.2(a)(i)
hereof.

 

“Title Insurance Policy” shall mean that certain mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the
Mortgage.

 

“Transferee” shall have the meaning set forth in Section 7.5 hereof.

 

“Trigger Rating” shall mean the long-term unsecured debt rating of Guarantor (or
American Express if there is no Guarantor) below BBB as issued by S&P or below
Baa2 as issued by Moody’s.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Property is located.

 

Section 1.2.                                Principles of Construction.

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

ARTICLE 2

GENERAL TERMS

 

Section 2.1.                                Loan Commitment; Disbursement to
Borrower

 

(a)                                  Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

 

(b)                                 Borrower may request and receive only one
borrowing in respect of the Loan and any amount borrowed and repaid in respect
of the Loan may not be reborrowed.

 

(c)                                  The Loan shall be evidenced by the Note and
secured by the Mortgage and the other Loan Documents.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Borrower shall use the proceeds of the Loan
to (i) pay the purchase price for acquiring the Property, (ii) pay certain costs
and expenses incurred in connection with the closing of the Loan, as approved by
Lender, (iv) fund any working capital requirements of the Property, and (v)
distribute the balance, if any, to its members.

 

Section 2.2.                                Loan Payments

 

(a)                                  The Loan and interest shall be payable
pursuant to the terms of the Note.

 

Section 2.3.                                Prepayment

 

The Loan may not be prepaid, in whole or in part, except in strict accordance
with the express terms and conditions of the Note.

 

ARTICLE 3

CONDITIONS PRECEDENT

 

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all the conditions precedent to
closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and any commitment rider to the application for the Loan
issued by Lender.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Borrower and, where specifically indicated, each Borrower Principal represents
and warrants to Lender as of the Closing Date that:

 

Section 4.1.                                Organization

 

Borrower and each Borrower Principal (when not an individual) (a) has been duly
organized and is validly existing and in good standing with requisite power and
authority to own its properties and to transact the businesses in which it is
now engaged, (b) is duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations, (c) possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged,
and the sole business of Borrower is the ownership, management and operation of
the Property, and (d) in the case of Borrower, has full power, authority and
legal right to mortgage, grant, bargain, sell, pledge, assign, warrant, transfer
and convey the Property pursuant to the terms of the Loan Documents, and in the
case of Borrower and each Borrower Principal, has full power, authority and
legal right to keep and observe all of the terms of the Loan Documents to which
it is a party. Borrower and each Borrower Principal represent and warrant that
the chart attached hereto as Exhibit A sets forth an accurate listing of the
direct and indirect owners of the equity interests in Borrower, and each
Borrower Principal (when not an individual).

 

14

--------------------------------------------------------------------------------


 

Section 4.2.                                Status of Borrower

 

Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Mortgage and on any UCC-1 or PPSA Financing Statements filed
in connection with the Loan. Borrower is an organization of the type specified
on the first page of this Agreement. Borrower is organized under the laws of the
Province of New Brunswick. Borrower’s principal place of business and chief
executive office, and the place where Borrower keeps its books and records,
including recorded data of any kind or nature, regardless of the medium of
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four months (or, if less, the entire period of the
existence of Borrower) the address of Borrower set forth on the first page of
this Agreement.

 

Section 4.3.                                Validity of Documents

 

Borrower and Borrower Principal have taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents to which they are parties. This Agreement and such other Loan
Documents have been duly executed and delivered by or on behalf of Borrower and
Borrower Principal and constitute the legal, valid and binding obligations of
Borrower and Borrower Principal enforceable against Borrower and Borrower
Principal in accordance with their respective terms, subject only to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

Section 4.4.                                No Conflicts

 

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower and Borrower Principal will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower or Borrower Principal pursuant to the terms of any agreement or
instrument to which Borrower or Borrower Principal is a party or by which any of
Borrower’s or Borrower Principal’s property or assets is subject, nor will such
action result in any violation of the provisions of any statute or any order,
rule or regulation of any Governmental Authority having jurisdiction over
Borrower or Borrower Principal or any of Borrower’s or Borrower Principal’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Borrower or Borrower Principal of
this Agreement or any of the other Loan Documents has been obtained and is in
full force and effect.

 

Section 4.5.                                Litigation

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s or Borrower
Principal’s knowledge, threatened against or affecting Borrower, Borrower
Principal, Manager or the Property, which actions, suits or proceedings, if
determined against Borrower, Borrower Principal, Manager or the Property, would
materially adversely affect the condition (financial or otherwise) or business
of Borrower or Borrower Principal or the condition or ownership of the Property.

 

15

--------------------------------------------------------------------------------


 

Section 4.6.                                Agreements

 

Borrower is not a party to any agreement or instrument or subject to any
restriction which would materially and adversely affect Borrower or the
Property, or Borrower’s business, properties or assets, operations or condition,
financial or otherwise. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement or instrument to which it is a party or
by which Borrower or the Property is bound. Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property and (b)
obligations under the Loan Documents.

 

Section 4.7.                                Solvency

 

Borrower and each Borrower Principal have (a) not entered into the transaction
or executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange, for their obligations under such Loan Documents.
Giving effect to the Loan, the fair saleable value of the assets of Borrower and
each Borrower Principal exceeds and will, immediately following the making of
the Loan, exceed the total liabilities of Borrower and Borrower Principal,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. No petition in bankruptcy has been filed against
Borrower, Borrower Principal, or Affiliated Manager in the last ten (10) years,
and neither Borrower nor Borrower Principal, or Affiliated Manager in the last
ten (10) years has made an assignment for the benefit of creditors or taken
advantage of any Creditors Rights Laws. Neither Borrower nor Borrower Principal,
or Affiliated Manager is contemplating either the filing of a petition by it
under any Creditors Rights Laws or the liquidation of all or a major portion of
Borrower’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against Borrower or Borrower
Principal, or Affiliated Manager.

 

Section 4.8.                                Full and Accurate Disclosure

 

No statement of fact made by or on behalf of Borrower or Borrower Principal in
this Agreement or in any of the other Loan Documents or in any other document or
certificate delivered by or on behalf of Borrower or Borrower Principal contains
any untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no material fact presently known to Borrower or Borrower Principal which has
not been disclosed to Lender which adversely affects, nor as far as Borrower or
Borrower Principal can reasonably foresee, might adversely affect, the Property
or the business, operations or condition (financial or otherwise) of Borrower or
Borrower Principal.

 

Section 4.9.                                No Plan Assets

 

Borrower is not an “employee benefit plan,” as defined in Section 3(3) of ERISA,
subject to Title 1 of ERISA, and none of the assets of Borrower constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) Borrower is not a “governmental
plan” within the meaning of Section 3(32) of

 

16

--------------------------------------------------------------------------------


 

ERISA and (b) transactions by or with Borrower are not subject to state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Agreement.

 

Section 4.10.                         Not a Foreign Person

 

Borrower is not a non-resident corporation within the meaning of the Income Tax
Act (Canada). Borrower Principal is not a “foreign Person” within the meaning of
§1445(f)(3) of the Internal Revenue Code.

 

Section 4.11.                         Enforceability

 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and neither Borrower
nor Borrower Principal has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto. No Default or Event of Default
exists under or with respect to any Loan Document.

 

Section 4.12.                         Business Purposes

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

Section 4.13.                         Compliance

 

Except as expressly disclosed by Borrower to Lender in writing in connection
with the closing of the Loan, to Borrower’s knowledge, Borrower and the
Property, and the use and operation thereof, comply in all material respects
with all Legal Requirements, including, without limitation, building and zoning
ordinances and codes. To Borrower’s knowledge, Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority and Borrower has received no written notice of any such default or
violation. There has not been committed by Borrower or, to Borrower’s knowledge,
any other Person in occupancy of or involved with the operation or use of the
Property any act or omission affording any Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents.

 

Section 4.14.                         Financial Information

 

All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, Borrower
Principal and/or the Property (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of Borrower, Borrower
Principal or the Property, as applicable, as of the date of such reports, and
(c) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with tax basis accounting
throughout the periods covered, except as

 

17

--------------------------------------------------------------------------------


 

disclosed therein. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a material adverse effect on the Property or the
current and/or intended operation thereof, except as referred to or reflected in
said financial statements. Since the date of such financial statements, there
has been no materially adverse change in the financial condition, operations or
business of Borrower or Borrower Principal from that set forth in said financial
statements.

 

Section 4.15.                         Condemnation

 

No Condemnation or other proceeding has been commenced or, to Borrower’s best
knowledge, is threatened or contemplated with respect to all or any portion of
the Property or for the relocation of roadways providing access to the Property.

 

Section 4.16.                         Utilities and Public Access; Parking

 

To the best of Borrower’s knowledge, the Property has adequate rights of access
to public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for full utilization of the Property
for its intended uses. All public utilities necessary to the full use and
enjoyment of the Property as currently used and enjoyed are located either in
the public right-of-way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded easements
serving the Property and such easements are set forth in and insured by the
Title Insurance Policy. All roads necessary for the use of the Property for its
current purposes have been completed and dedicated to public use and accepted by
all Governmental Authorities. The Property has, or is served by, parking to the
extent required to comply with all Legal Requirements.

 

Section 4.17.                         Separate Lots

 

The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such lot or lots, and no other land or improvements
is assessed and taxed together with the Property or any portion thereof.

 

Section 4.18.                         Assessments

 

To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

 

Section 4.19.                         Insurance

 

Borrower has obtained and has delivered to Lender cither (a) certified copies of
all Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement
or (b) the certificate of American Express that American Express is a
self-insurer with respect to the occurrences referred to in Section 8.1 and

 

18

--------------------------------------------------------------------------------


 

that the rating of American Express by the Rating Agencies has not fallen below
the Trigger Rating.

 

Section 4.20.                         Use of Property

 

The Property is used exclusively for general office purposes and other
appurtenant and related uses.

 

Section 4.21.                         Certificate of Occupancy; Licenses

 

All certificates of occupancy and to Borrower’s knowledge all certifications,
permits, licenses and approvals, including, without limitation, certificates of
completion and any applicable liquor license required for the legal use,
occupancy and operation of the Property for the purpose intended herein, have
been obtained and are valid and in full force and effect. Borrower shall keep
and maintain (or require American Express to maintain) all licenses necessary
for the operation of the Property for the purpose intended herein. The use being
made of the Property is in conformity with the final certificate of occupancy
(or compliance, if applicable) and any other permits or licenses issued for the
Property.

 

Section 4.22.                         Flood Zone

 

None of the Improvements on the Property are located in an area identified by
the Town of Markham or the local conservation authority having jurisdiction as
an area having special flood hazards, or, if any portion of the Improvements is
located within such area, Borrower will obtain or cause American Express to
obtain the insurance prescribed in Section 8.l(a)(i) at any time during the term
of the Loan when American Express ceases to be a self-insurer or when the rating
of American Express by the Rating Agencies falls below the Trigger Rating.

 

Section 4.23.                         Physical Condition

 

Except as set forth in the Property Condition Report, to Borrower’s knowledge,
the Property, including, without limitation, all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects.
Except as set forth in the Property Condition Report, to Borrower’s knowledge,
there exist no structural or other material defects or damages in the Property,
as a result of a Casualty or otherwise, and whether latent or otherwise.
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

Section 4.24.                         Boundaries; Survey

 

(a) None of the Improvements which were included in determining the appraised
value of the Property lie outside the boundaries and building restriction lines
of the Property to any material extent, and (b) no improvements on adjoining
properties encroach upon the

 

19

--------------------------------------------------------------------------------


 

Property and no easements or other encumbrances upon the Property encroach upon
any of the Improvements so as to materially affect the value or marketability of
the Property.

 

Section 4.25.                         Leases

 

The entire Property has been leased to American Express pursuant to the American
Express Lease. (a) The American Express Lease is in full force and effect; (b)
the premises demised under the American Express Lease have been completed and
American Express has accepted possession of and is in occupancy of the demised
premises; (c) American Express has commenced the payment of rent under the
American Express Lease, there are no offsets, claims or defenses to the
enforcement thereof and Borrower has no monetary obligations to American Express
under the American Express Lease; (d) all Rents due and payable under the
American Express Lease have been paid and no portion thereof has been paid for
any period more than thirty (30) days in advance; (e) the rent payable under the
American Express Lease is the amount of fixed rent set forth in the American
Express Lease, and there is no claim or basis for a claim by American Express
thereunder for an adjustment to the Rent; (f) Borrower is the sole owner of the
entire landlord’s interest in the American Express Lease; (g) the American
Express Lease is the valid, binding and enforceable obligation of Borrower and
American Express thereunder and there are no agreements with American Express
with respect to the American Express Lease other than as expressly set forth
therein; (h) no Person has any possessory interest in, or right to occupy, the
Property or any portion thereof except under the American Express Lease; (i)
except for the right of First refusal set forth in Article 4 and the right to
offer to purchase the Property under Article 12, the American Express Lease does
not contain any option or offer to purchase or right of first refusal to
purchase the Property or any part thereof; and (j) neither the American Express
Lease nor the Rents have been assigned or pledged except to Lender, and no other
Person has any interest therein.

 

Section 4.26.                         Filing and Recording Taxes

 

All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgage, have been paid or will be paid, and, under
current Legal Requirements, the Mortgage is enforceable in accordance with its
terms by Lender (or any subsequent holder thereof).

 

Section 4.27.                         Management Agreement

 

The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred that, with the passage of time and/or the giving of notice, would
constitute a default thereunder. No management fees under the Management
Agreement are accrued and unpaid.

 

Section 4.28.                         Illegal Activity

 

No portion of the Property has been or will be purchased with proceeds of any
illegal activity, and no part of the proceeds of the Loan will be used in
connection with any illegal activity.

 

20

--------------------------------------------------------------------------------


 

Section 4.29.                         Construction Expenses

 

All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction, maintenance or repair of the Improvements have been
paid in full. To Borrower’s knowledge after due inquiry, there are no claims for
payment for work, labor or materials affecting the Property which are or may
become a lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

 

Section 4.30.                         Personal Property

 

Borrower has paid in full for, and is the owner of, all Personal Property (other
than tenants’ property) used in connection with the operation of the Property,
free and clear of any and all security interests, liens or encumbrances, except
for Permitted Encumbrances and the Lien and security interest created by the
Loan Documents.

 

Section 4.31.                         Taxes

 

Borrower and Borrower Principal have filed all federal, provincial, state,
county, municipal, and city income, personal property and other tax returns
required to have been filed by them and have paid all taxes and related
liabilities which have become due pursuant to such returns or pursuant to any
assessments received by them. Neither Borrower nor Borrower Principal knows of
any basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

 

Section 4.32.                         Permitted Encumbrances

 

None of the Permitted Encumbrances, individually or in the aggregate, materially
interferes with the benefits of the security intended to be provided by the Loan
Documents, materially and adversely affects the value of the Property, impairs
the use or the operation of the Property or impairs Borrower’s ability to pay
its obligations in a timely manner.

 

Section 4.33.                         Federal Reserve Regulations

 

Borrower will use the proceeds of the Loan for the purposes set forth in
Section 2.1(d) hereof and not for any illegal activity. No part of the proceeds
of the Loan will be used for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulation U or any other Regulations of such Board of Governors, or for
any purposes prohibited by Legal Requirements or prohibited by the terms and
conditions of this Agreement or the other Loan Documents.

 

Section 4.34.                         Investment Company Act

 

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the

 

21

--------------------------------------------------------------------------------


 

Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

Section 4.35.        Reciprocal Easement Agreements

 

(a)                                  Neither Borrower nor any other party is
currently in default (nor has any notice been given or received with respect to
an alleged or current default) under any of the terms and conditions of the REA,
and the REA remains unmodified and in full force and effect;

 

(b)                                 All easements granted pursuant to the REA
which were to have survived the site preparation and completion of construction
(to the extent that the same has been completed), remain in full force and
effect and have not been released, terminated, extinguished or discharged by
agreement or otherwise;

 

(c)                                  To the best of Borrower’s knowledge, all
sums due and owing by Borrower to the other parties to the REA (or by the other
parties to the REA to the Borrower) pursuant to the terms of the REA, including
without limitation, all sums, charges, fees, assessments, costs, and expenses in
connection with any taxes, site preparation and construction, non-shareholder
contributions, and common area and other property management activities have
been paid, are current, and no lien has attached on the Property (or threat
thereof been made) for failure to pay any of the foregoing;

 

(d)                                 The terms, conditions, covenants, uses and
restrictions contained in the REA do not conflict in any manner with any terms,
conditions, covenants, uses and restrictions contained in any Lease or in any
agreement between Borrower and occupant of any peripheral parcel, including
without limitation, conditions and restrictions with respect to kiosk placement,
tenant restrictions (type, location or exclusivity), sale of certain goods or
services, and/or other use restrictions; and

 

(e)                                  The terms, conditions, covenants, uses and
restrictions contained in the American Express Lease do not conflict in any
manner with any terms, conditions, covenants, uses and restrictions contained in
the REA, any other lease or in any agreement between Borrower and occupant of
any peripheral parcel, including without limitation, conditions and restrictions
with respect to kiosk placement, tenant restrictions (type, location or
exclusivity), sale of certain goods or services, and/or other use restrictions.

 

Section 4.36.                         No Change in Facts or Circumstances;
Disclosure

 

All information submitted by Borrower or its agents to Lender and in all
financial statements, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects. There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise materially and adversely
affects or might materially and adversely affect the Property or the business
operations or the financial condition of Borrower. Borrower has disclosed to
Lender all material facts and has not failed to disclose any material fact that
could cause any representation or warranty made herein to be materially
misleading.

 

22

--------------------------------------------------------------------------------


 

Section 4.37.                         Intellectual Property

 

All trademarks, trade names and service marks necessary to the business of
Borrower as presently conducted or as Borrower contemplates conducting its
business are in good standing and, to the extent of Borrower’s actual knowledge,
uncontested. Borrower has not infringed, is not infringing, and has not received
notice of infringement with respect to asserted trademarks, trade names and
service marks of others. To Borrower’s knowledge, there is no infringement by
others of trademarks, trade names and service marks of Borrower.

 

Section 4.38.                         Compliance with Anti-Terrorism Laws

 

None of Borrower, Borrower Principal or any Person who Controls Borrower or
Borrower Principal currently is identified by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) or otherwise qualifies as an
Embargoed Person, and Borrower has implemented procedures to ensure that no
Person who now or hereafter owns a material direct or indirect equity interest
in Borrower is an Embargoed Person or is Controlled by an Embargoed Person. To
Borrower’s knowledge neither Borrower nor Borrower Principal is in violation of
any applicable law relating to anti-money laundering or anti-terrorism,
including, without limitation, those related to transacting business with
Embargoed Persons or the requirements of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, U.S. Public Law 107-56, and the related regulations issued thereunder,
including temporary regulations (collectively, as the same may be amended from
time to time, the “Patriot Act”). To the best of Borrower’s knowledge, no tenant
at the Property is currently identified by OFAC or otherwise qualifies as an
Embargoed Person, or is owned or Controlled by an Embargoed Person.

 

Section 4.39.                         Patriot Act

 

Neither Borrower nor Borrower Principal shall (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the list maintained by OFAC and accessible through the OFAC
website) that prohibits or limits any lender from making any advance or
extension of credit to Borrower or from otherwise conducting business with
Borrower and Borrower Principal, or (b) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by any lender at any time to
enable any lender to verify Borrower’s identity or to comply with any applicable
law or regulation, including, without limitation, the Patriot Act. In addition,
Borrower hereby agrees to provide to Lender any additional information that
Lender deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.

 

Section 4.40.                         Survival

 

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement or in

 

23

--------------------------------------------------------------------------------


 

the other Loan Documents by Borrower shall be deemed to have been relied upon by
Lender notwithstanding any investigation heretofore or hereafter made by Lender
or on its behalf.

 

ARTICLE 5

BORROWER COVENANTS

 

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the Mortgage (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, Borrower hereby
covenants and agrees with Lender that:

 

Section 5.1.                                Existence; Compliance with Legal
Requirements

 

(a)                                  Borrower shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its
existence, rights, licenses, permits and franchises and comply with all Legal
Requirements applicable to it and the Property. Borrower hereby covenants and
agrees not to commit, permit or suffer to exist any act or omission affording
any Governmental Authority the right of forfeiture as against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents. Borrower shall at all times maintain, preserve
and protect all franchises and trade names used in connection with the operation
of the Property. So long as American Express is in compliance with the terms of
the American Express Lease with respect to the matters described in this
Section 5.1, Borrower shall be deemed in compliance with this Section 5.1.

 

(b)                                 Borrower, at its own expense, may contest or
permit American Express to contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the Legal
Requirements affecting the Property, provided that (i) no Default or Event of
Default has occurred and is continuing; (ii) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower or the Property is subject and shall not constitute a default
thereunder; (iii) neither the Property, any part thereof or interest therein,
any of the tenants or occupants thereof, nor Borrower shall be affected in any
material adverse way as a result of such proceeding; (iv) non-compliance with
the Legal Requirements shall not impose civil or criminal liability on Borrower
or Lender; (v) unless the contest is initiated and conducted by American Express
pursuant to the American Express Lease Borrower shall have furnished the
security as may be required in the proceeding or by Lender to ensure compliance
by Borrower with the Legal Requirements; and (vi) if the contest is initiated
and conducted by Borrower, Borrower shall have furnished to Lender all other
items reasonably requested by Lender. Borrower shall give written notice to
Lender of any contest initiated and conducted by Borrower promptly after
initiation thereof and shall inform Lender of any contest initiated and
conducted by American Express of which Borrower is given notice by American
Express.

 

Section 5.2.                                Maintenance and Use of Property

 

Borrower shall cause the Property to be maintained in a good and safe condition
and repair. The Improvements and the Personal Property shall not be removed,
demolished or except as may be expressly permitted under the American Express
Lease without the consent of the

 

24

--------------------------------------------------------------------------------


 

landlord thereunder, materially altered (except for normal replacement of the
Personal Property) without the prior written consent of Lender. So long as
American Express is in compliance with the terms of the American Express Lease
with respect to the matters described in this Section 5.2, Borrower shall be
deemed in compliance with this Section 5.2. If under applicable zoning
provisions the use of all or any portion of the Property is or shall become a
nonconforming use, Borrower will not cause or permit the nonconforming use to be
discontinued or the nonconforming Improvement to be abandoned without the
express written consent of Lender.

 

Section 5.3.                                Waste

 

Borrower shall not commit or suffer any waste of the Property or make any change
in the use of the Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of the Property, or take any
action that might invalidate or give cause for cancellation of any Policy, or do
or permit to be done thereon anything that may in any way impair the value of
the Property or the security for the Loan. Borrower will not, without the prior
written consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Property, regardless of the depth thereof or the method of mining or extraction
thereof.

 

Section 5.4.                                Taxes and Other Charges

 

(a)                                  Borrower shall pay or cause American
Express to pay all Taxes and Other Charges now or hereafter levied or assessed
or imposed against the Property or any part thereof as the same become due and
payable. Borrower shall furnish or cause to be furnished to Lender such receipts
for the payment of the Taxes and the Other Charges as are delivered to Borrower
by American Express and, upon request by Lender, a certificate from Borrower and
Borrower Principal that as of the date of such certificate there are no liens
filed against the Property arising from the non-payment of Taxes or Other
Charges. Borrower shall not suffer nor permit American Express to suffer and
shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against the Property, and shall promptly
pay for all utility services provided to the Property. So long as American
Express is in compliance with the terms of the American Express Lease with
respect to the matters described in this Section 5.4, Borrower shall be deemed
in compliance with this Section 5.4.

 

(b)                                 Borrower, at its own expense, may contest or
permit American Express to contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes or Other Charges,
provided that (i) no Default or Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable Legal Requirements; (iii) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish or cause American Express to furnish (but only to the extent required to
be furnished by

 

25

--------------------------------------------------------------------------------


 

American Express under the American Express Lease) such security as may be
required in the proceeding, or deliver to Lender such reserve deposits as may be
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon (unless Borrower or American
Express has paid all of the Taxes or Other Charges under protest). Lender may
pay over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is established or the Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, canceled or
lost or there shall be any danger of the Lien of the Mortgage being primed by
any related Lien.

 

Section 5.5.                                Payments Free of Taxes

 

(a)                                  Any and all payments made by Borrower to
Lender under or pursuant to any of the Loan Documents for the purposes of the
Income Tax Act (Canada) shall be made free and clear of, and without deduction
for, any and all present or future taxes, levies, imposts, deductions, charges,
fees, duties or withholding or other charges of any nature imposed by any taxing
authority, and all liabilities with respect thereto, imposed by any jurisdiction
as a consequence or result of any action taken by Borrower including the making
of any payment under or pursuant to any of the Loan Documents excluding, in the
case of Lender, taxes imposed on its net income or capital taxes or receipts and
franchise taxes (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Income
Taxes”). If Borrower shall be required by law to deduct any Income Taxes from or
in respect of any sum payable to Lender under or pursuant to any of the Loan
Documents, the sum payable to Lender shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.5) the recipient thereof receives
an amount equal to the sum it would have received had no such deductions been
made.

 

(b)                                 Borrower hereby indemnifies and holds
harmless Lender for the full amount of Income Taxes and for any incremental
Income Taxes due to Borrower’s failure to remit to Lender the required receipts
or other required documentary evidence or due to a Borrower’s failure to pay any
Income Taxes when due to the appropriate taxing authority (including, without
limitation, any Income Taxes imposed by any jurisdiction on amounts payable
under this Section 5.5) paid by Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Income Taxes were correctly or legally assessed. Lender shall promptly
notify Borrower of any such payment of Income Taxes and, if such payment was
made pursuant to an incorrect or illegal assessment, shall reasonably cooperate
with Borrower, at the expense of Borrower, in any dispute of such assessment.
Payment pursuant to this indemnification shall be made within 30 days from the
date Lender makes written demand therefor.

 

(c)                                  Without prejudice to the survival of any
other agreement of Borrower hereunder, the agreements and obligations of
Borrower contained in this Section 5.5 shall survive the repayment of the Debt
and the termination of this Agreement.

 

26

--------------------------------------------------------------------------------


 

Section 5.6.                                Litigation

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against Borrower which
might materially adversely affect Borrower’s condition (financial or otherwise)
or business or the Property.

 

Section 5.7.                                Access to Property

 

Borrower shall permit agents, representatives and employees of Lender to inspect
the Property or any part thereof at reasonable hours upon reasonable advance
notice, subject to the rights of American Express under the American Express
Lease.

 

Section 5.8.                                Notice of Default

 

Borrower shall promptly advise Lender of any material adverse change in the
condition (financial or otherwise) of Borrower, any Borrower Principal or the
Property or of the occurrence of any Default or Event of Default of which
Borrower has knowledge and of any American Express Lease Default of which
Borrower has knowledge.

 

Section 5.9.                                Cooperate in Legal Proceedings

 

Borrower shall at Borrower’s expense cooperate fully with Lender with respect to
any proceedings before any court, board or other Governmental Authority which
may in any way affect the rights of Lender hereunder or any rights obtained by
Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings.

 

Section 5.10.                         Performance by Borrower

 

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to the Property and any amendments, modifications or
changes thereto.

 

Section 5.11.                         Awards; Insurance Proceeds

 

Borrower shall cooperate with Lender in obtaining for Lender the benefits of any
Awards or Insurance Proceeds lawfully or equitably payable to Borrower in
connection with the Property, and Lender shall be reimbursed for any expenses
incurred in connection therewith (including reasonable, actual attorneys’ fees
and disbursements, and the payment by Borrower of the expense of an appraisal on
behalf of Lender in case of a Casualty or Condemnation affecting the Property or
any part thereof) out of such Awards or Insurance Proceeds. The actual payment
of any Awards shall be governed by Section 8.4 hereof.

 

Section 5.12.                         Financial Reporting

 

(a)           Borrower and Borrower Principal shall keep adequate books and
records of account in accordance with federal tax basis accounting, or in
accordance with other methods acceptable to Lender in its sole discretion,
consistently applied and shall furnish to Lender:

 

27

--------------------------------------------------------------------------------


 

(i)                                     prior to a Securitization, at the
request of Lender, monthly, and following a Securitization, quarterly and annual
certificates signed and dated by Borrower, certifying that, the American Express
Lease is in full force and effect, whether any defaults (or any matter that,
with the passage of time or the giving of notice, could become a default) exist
thereunder and any other information as is reasonably required by Lender, within
twenty (20) days after the end of each calendar month, thirty (30) days after
the end of each fiscal quarter or one hundred twenty (120) days after the close
of each fiscal year of Borrower, as applicable;

 

(ii)                                  prior to a Securitization, at the request
of Lender, monthly, and following a Securitization, quarterly and annual
operating statements of the Property, prepared and certified by Borrower in the
form required by Lender, detailing the revenues received, the expenses incurred
and the net operating income before and after debt service (principal and
interest) and major capital improvements (including, without limitation, any
capital improvements planned by American Express of which Borrower has notice)
for the period of calculation and containing appropriate year-to-date
information, within twenty (20) days after the end of each calendar month,
thirty (30) days after the end of each fiscal quarter or one hundred (120) days
after the close of each fiscal year of Borrower, as applicable;

 

(iii)                               annual balance sheets, profit and loss
statements, statements of cash flows, and statements of change in financial
position of Borrower and Borrower Principal in the form required by Lender
prepared and certified by Borrower and Borrower Principal within one hundred
twenty (120) days after the close of each fiscal year of Borrower and Borrower
Principal, as the case may be (provided that with respect to Borrower, such
statements may be delivered by the holder(s) of beneficial interests in Borrower
in accordance with Section 6.1(a)(viii); and

 

(iv)                              all financial statements, operating
statements, budgets, capital repair estimates or projections and certifications
of any kind with respect to the foregoing delivered to Borrower by American
Express under the American Express Lease.

 

(b)                                 To the extent not inconsistent with the
provisions of Section 5.l2(a) hereof (e.g., GAAP accounting and audits shall not
be required ), Borrower and Borrower Principal shall furnish Lender with such
other additional financial or management information (including state,
provincial and federal tax returns) as may, from time to time, be reasonably
required by Lender in form and substance satisfactory to Lender (including,
without limitation, any financial reports required to be delivered by any Tenant
or any guarantor of any Lease pursuant to the terms of such Lease), and shall
furnish to Lender and its agents convenient facilities for the examination and
audit of any such books and records

 

(c)                                  Without limiting any other rights available
to Lender under this Loan Agreement or any of the other Loan Documents, in the
event Borrower shall fail to timely furnish Lender any financial document or
statement in accordance with this Section 5.12, Borrower shall promptly pay to
Lender a non-refundable charge in the amount of $500 for each such failure. The
payment of such amount shall not be construed to relieve Borrower of any Event
of Default hereunder arising from such failure.

 

28

--------------------------------------------------------------------------------


 

(d)                                 All items requiring the certification of
Borrower shall, except where Borrower is an individual, require a certificate
executed by the general partner, managing member or chief executive officer of
Borrower, as applicable (and the same rules shall apply to any sole shareholder,
general partner or managing member which is not an individual).

 

Section 5.13.                         Estoppel Statement

 

(a)                                  After request by Lender, Borrower shall
within ten (10) Business Days furnish Lender with a statement, duly acknowledged
and certified, setting forth (i) the amount of the original principal amount of
the Note, (ii) the rate of interest on the Note, (iii) the unpaid principal
amount of the Note, (iv) the date installments of interest and/or principal were
last paid, (v) any offsets or defenses to the payment of the Debt, if any, and
(vi) that the Note, this Agreement, the Mortgage and the other Loan Documents
are valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification.

 

(b)                                 Borrower shall use its best efforts to
deliver to Lender, promptly upon request, a duly executed estoppel certificate
from American Express on the form attached to the American Express Lease as an
exhibit.

 

Section 5.14.                         Leasing Matters.

 

(a)                                  Borrower (i) shall observe and perform all
the obligations imposed on the landlord under the American Express Lease and
shall not do or permit to be done anything to impair the value of the American
Express Lease as security for the Debt; (ii) shall promptly send copies to
Lender of all notices of default which Borrower shall send or receive
thereunder; (iii) shall enforce all of the material terms, covenants and
conditions contained in the American Express Lease on the part of the tenant
thereunder to be observed or performed; (iv) shall not collect any of the Rents
more than one (1) month in advance; (v) shall not execute any other assignment
of the landlord’s interest in the American Express Lease or the Rents; and (vi)
shall not consent to any assignment of or subletting under the American Express
Lease not in accordance with its terms without the prior written consent of
Lender.

 

(b)                                 Borrower shall not, without the prior
written consent of Lender, enter into, renew, extend, amend, modify, waive any
provisions of, terminate, reduce Rents under, accept a surrender of space under
or shorten the term of the American Express Lease.

 

Section 5.15.                         Property Management

 

(a)                                  Borrower shall (i) promptly perform and
observe all of the covenants required to be performed and observed by it under
the Management Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
default under the Management Agreement of which it is aware; (iii) promptly
deliver to Lender a copy of any notice of default or other material notice
received by Borrower under the Management Agreement; (iv) promptly give notice
to Lender of any notice or information that Borrower receives which indicates
that Manager is terminating the Management Agreement or that Manager is
otherwise discontinuing its management of the Property; and (v) promptly enforce
the performance and observance of all of the covenants required to be performed
and observed by Manager under the Management Agreement.

 

29

--------------------------------------------------------------------------------


 

(b)                                 If at any time, (i) Manager shall become
insolvent or a debtor in a bankruptcy proceeding; (ii) an Event of Default has
occurred and is continuing; or (iii) a default has occurred and is continuing
after the expiration of any applicable cure periods under the Management
Agreement, Borrower shall, at the request of Lender, terminate the Management
Agreement upon thirty (30) days prior notice to Manager and replace Manager with
a Qualified Manager, it being understood and agreed that the management fee for
such replacement manager shall not exceed then prevailing market rates.

 

(c)                                  In addition to the foregoing, in the event
that Lender, in Lender’s reasonable discretion, at any time prior to the
termination of the Assignment of Management Agreement, determines that the
Property is not being managed in accordance with generally accepted management
practices for projects similarly situated, Lender may deliver written notice
thereof to Borrower and Manager, which notice shall specify with particularity
the grounds for Lender’s determination. If Lender reasonably determines that the
conditions specified in Lender’s notice are not remedied to Lender’s reasonable
satisfaction by Borrower or Manager within thirty (30) days from the date of
such notice or that Borrower or Manager has failed to diligently undertake
correcting such conditions within such thirty (30) day period, Lender may direct
Borrower to terminate the Management Agreement and to replace Manager with a
Qualified Manager on terms and conditions satisfactory to Lender, it being
understood and agreed that the management fee for such replacement manager shall
not exceed then prevailing market rates.

 

(d)                                 Borrower shall not, without the prior
written consent of Lender (which consent shall not be unreasonably withheld,
conditioned or delayed): (i) surrender, terminate or cancel the Management
Agreement or otherwise replace Manager or enter into any other management
agreement with respect to the Property; (ii) reduce or consent to the reduction
of the term of the Management Agreement; (iii) increase or consent to the
increase of the amount of any charges under the Management Agreement; or (iv)
otherwise modify, change, supplement, alter or amend, or waive or release any of
its rights and remedies under, the Management Agreement in any material respect.
In the event that Borrower replaces Manager at any time during the term of Loan
pursuant to this subsection, such Manager shall be a Qualified Manager.

 

(e)                                  Notwithstanding the foregoing, Borrower
shall be permitted to transfer the management of the Property to Inland US
Management LLC, a Delaware limited liability company, provided that the terms of
the management contract between Borrower and such entity provides for fees no
greater than, is on terms that are substantially similar to and is no less
favorable to Borrower than the Management Agreement in effect as of the date
hereof.

 

Section 5.16.                         Liens

 

Borrower shall not, without the prior written consent of Lender, create, incur,
assume or suffer to exist any Lien on any portion of the Property or permit any
such action to be taken, except Permitted Encumbrances.

 

30

--------------------------------------------------------------------------------


 

Section 5.17.                         Debt Cancellation

 

Borrower shall not cancel or otherwise forgive or release any claim or debt owed
to Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.

 

Section 5.18.                         Zoning

 

Borrower shall not initiate or consent to any zoning reclassification of any
portion of the Property or seek any variance under any existing zoning ordinance
or use or permit the use of any portion of the Property in any manner that could
result in such use becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation, without the prior written
consent of Lender.

 

Section 5.19.                         ERISA

 

(a)                                  To the extent applicable, Borrower shall
not engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by Lender of any of its rights under
the Note, this Agreement or the other Loan Documents) to be a non-exempt (under
a statutory or administrative class exemption) prohibited transaction under
ERISA.

 

(b)                                 Borrower further covenants and agrees to
deliver to Lender such certifications or other evidence from time to time
throughout the term of the Loan, as requested by Lender in its sole discretion,
that, (i) Borrower is not and does not maintain an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(3) of ERISA; (ii) Borrower
is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (iii) one or more of the
following circumstances is true:

 

(A)                              Equity interests in Borrower are publicly
offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(B)                                Less than twenty-five percent (25%) of each
outstanding class of equity interests in Borrower are held by “benefit, plan
investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2); or

 

(C)                                Borrower qualifies as an “operating company”
or a “real estate operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) or (e).

 

Section 5.20.                         No Joint Assessment

 

Borrower shall not suffer, permit or initiate the joint assessment of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

 

31

--------------------------------------------------------------------------------


 

Section 5.21.                         Reciprocal Easement Agreements

 

Borrower shall not enter into, terminate or modify any REA without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Borrower shall enforce, comply with, and cause each of
the parties to the REA to comply with all of the material economic terms and
conditions contained in the REA, provided that Borrower may agree, without
Lender’s consent, to modifications to any REA or to grant easements with respect
to the Property which could not reasonably be expected to have a material
adverse effect on the use, value or operation of the Property, on the ability of
American Express to perform its obligations under the American Express Lease or
on Borrower’s ability to perform its obligations under the Loan Documents.

 

ARTICLE 6
ENTITY COVENANTS

 

Section 6.1.                                Single Purpose Entity/Separateness

 

Until the Debt has been paid in full, Borrower represents, warrants and
covenants as follows:

 

Borrower has not and will not:

 

(i)                                     engage in any business or activity other
than the ownership, operation and maintenance of the Property, and activities
incidental thereto;

 

(ii)                                  acquire or own any assets other than (A)
the Property, and (B) such incidental Personal Property as may be necessary for
the operation of the Property;

 

(iii)                               except as expressly provided in Article 7
hereof, merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

 

(iv)                              fail to observe all organizational
formalities, or fail to preserve its existence as an entity duly organized,
validly existing and in good standing (if applicable) under the applicable Legal
Requirements of the jurisdiction of its organization or formation, or amend,
modify, terminate or fail to comply with the provisions of its organizational
documents;

 

(v)                                 own any subsidiary, or make any investment
in, any Person;

 

(vi)                              commingle its assets with the assets of any
other Person, or permit any Affiliate or constituent party independent access to
its bank accounts;

 

(vii)                           incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than (A) the Debt, (B)
trade and operational indebtedness incurred in the ordinary course of business
with trade creditors, provided such indebtedness is (1) unsecured, (2) not
evidenced by a note, (3) on commercially reasonable terms and conditions, and
(4) due not more than sixty (60) days past the date

 

32

--------------------------------------------------------------------------------


 

incurred and paid on or prior to such date, (C) financing leases and purchase
money indebtedness incurred in the ordinary course of business relating to
Personal Property on commercially reasonable terms and conditions, and/or (D) a
loan with the Borrower Principal, which is subordinate to the Loan with Lender,
to fund a portion of the equity required to purchase the Property; provided
however, the aggregate amount of the indebtedness described in (B) and (C) shall
not exceed at any time three percent (3%) of the outstanding principal amount of
the Note;

 

(viii)                        permit its records, books of account, bank
accounts, financial statements and accounting records (including with respect to
financial position, assets, liabilities, net worth and operating results) to be
shown on the financial statements of any holder of a beneficial interest in
Borrower unless such financial statements shall contain a footnote indicating
that Borrower is a separate legal entity and the assets of Borrower are not
available as collateral to creditors of such holder;

 

(ix)                                enter into any contract or agreement with
any general partner, member, shareholder, principal, guarantor of the
obligations of Borrower, or any Affiliate of the foregoing, except upon terms
and conditions that are intrinsically fair, commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with unaffiliated third parties;

 

(x)                                   maintain its assets in such a manner that
it will be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xi)                                assume or guarantee the debts of any other
Person, hold itself out to be responsible for the debts of any other Person, or
otherwise pledge its assets for the benefit of any other Person or hold out its
credit as being available to satisfy the obligations of any other Person;

 

(xii)                             make any loans or advances to any Person;

 

(xiii)                          fail to file its own tax returns or files a
consolidated federal income tax return with any Person (unless prohibited or
required, as the case may be, by applicable Legal Requirements);

 

(xiv)                         fail either to hold itself out to the public as a
legal entity separate and distinct from any other Person or to conduct its
business solely in its own name or fail to correct any known misunderstanding
regarding its separate identity;

 

(xv)                            fail to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations (provided that Borrower’s
failure to do so solely because of a shortfall in cash flow derived from the
operation of the Property shall not, by itself, constitute a breach of this
covenant);

 

(xvi)                         Without the unanimous written consent of all of
its members, as applicable, and the written consent of 100% of the directors of
Borrower, including, without limitation, the Independent Director, (a) file or
consent to the filing of any

 

33

--------------------------------------------------------------------------------


 

petition, either voluntary or involuntary, to take advantage of any Creditors
Rights Laws, (b) seek or consent to the appointment of a receiver, liquidator or
any similar official, (c) take any action that might cause such entity to become
insolvent, or (d) make an assignment for the benefit of creditors;

 

(xvii)                      fail to allocate shared expenses (including, without
limitation, shared office space and services performed by an employee of an
Affiliate) among the Persons sharing such expenses and to use separate
stationery, invoices and checks;

 

(xviii)                   fail to remain solvent or pay its own liabilities
(including, without limitation, salaries of its own employees) only from its own
funds (provided that Borrower’s failure to do so solely because of a shortfall
in cash flow derived from the operation of the Property shall not, by itself,
constitute a breach of this covenant);

 

(xix)                           acquire obligations or securities of its
partners, members, shareholders or other affiliates, as applicable;

 

(xx)                              violate or cause to be violated the
assumptions made with respect to Borrower, Manager (if applicable) and their
respective direct and/or indirect owners in any opinion letter pertaining to
substantive consolidation delivered to Lender in connection with the Loan; or

 

(xxi)                           fail to maintain a sufficient number of
employees in light of its contemplated business operations.

 

Section 6.2.                                Change of Name, Identity or
Structure

 

Borrower shall not change or permit to be changed (a) Borrower’s name, (b)
Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement, (d)
the corporate, partnership or other organizational structure of Borrower, or
Borrower Principal, (e) Borrower’s province of organization, or (f) Borrower’s
organizational identification number, if applicable, without in each case
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender. In
addition, Borrower shall not change or permit to be changed any organizational
documents of Borrower if such change would adversely impact the covenants set
forth in Section 6.1 and Section 6.4 hereof. Borrower authorizes Lender to file
any financing statement or financing statement amendment required by Lender to
establish or maintain the validity, perfection and priority of the security
interest granted herein. At the request of Lender, Borrower shall execute a
certificate in form satisfactory to Lender listing the trade names under which
Borrower intends to operate the Property, and representing and warranting that
Borrower does business under no other trade name with respect to the Property.
If Borrower does not now have an organizational identification number and later
obtains one, or if the organizational identification number assigned to Borrower
subsequently changes, Borrower shall promptly notify Lender of such
organizational identification number or change. Nothing in this Section 6.2
shall be deemed to restrict any express rights granted to Borrower under
Article 7 hereof.

 

34

--------------------------------------------------------------------------------


 

Section 6.3.                                Business and Operations

 

Borrower will qualify to do business and will remain in good standing under the
laws of the State as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property.

 

Section 6.4.                                Independent Director

 

(a)                                  The organizational documents of Borrower
shall provide that at all times there shall be, and Borrower shall cause there
to be, at least one duly appointed member of the board of directors (each an
“Independent Director”) of Borrower reasonably satisfactory to Lender who is not
at the time of such individual’s initial appointment, and shall not have been at
any time during the preceding five (5) years, and shall not be at any time while
serving as a manager of Borrower, either (i) a shareholder (or other equity
owner) of, or an officer, director, partner, manager, member, employee, attorney
or counsel of, Borrower, Borrower Principal or any of their respective
shareholders, partners, members, subsidiaries or affiliates; (ii) a customer or
creditor of, or supplier to, Borrower or any of its respective shareholders,
partners, members, subsidiaries or affiliates who derives any of its purchases
or revenue from its activities with Borrower or any Affiliate of any of them;
(iii) a Person who Controls or is under common Control with any such
shareholder, officer, director, partner, manager, member, employee, supplier,
creditor or customer; or (iv) a member of the immediate family of any such
shareholder, officer, director, partner, manager, member, employee, supplier,
creditor or customer.

 

(b)                                 The organizational documents of Borrower
shall provide that the board of directors of Borrower shall not take any action
which, under the terms of any certificate of incorporation, by-laws or any
voting trust agreement with respect to any common stock, requires an unanimous
vote of the board of directors of Borrower unless at the time of such action
there shall be at least one member of the board who is an Independent Director.
Borrower will not, without the unanimous written consent of its board of
directors including the Independent Director, on behalf of Borrower, (i) file or
consent to the filing of any petition, either voluntary or involuntary, to take
advantage of any applicable Creditors Rights Laws; (ii) seek or consent to the
appointment of a receiver, liquidator or any similar official; (iii) take any
action that might cause such entity to become insolvent; or (iv) make an
assignment for the benefit of creditors.

 

ARTICLE 7
NO SALE OR ENCUMBRANCE

 

Section 7.1.                                Transfer Definitions

 

For purposes of this Article 7 an “Affiliated Manager” shall mean any managing
agent in which Borrower, Borrower Principal, or any affiliate of such entities
has, directly or indirectly, any legal, beneficial or economic interest;
“Control” shall mean the power to direct, the management and policies of a
Restricted Party, directly or indirectly, whether through the ownership of
voting securities or other beneficial interests, by contract or otherwise;
“Restricted Party” shall mean Borrower, Borrower Principal any Affiliated
Manager, or any shareholder, partner, member or non-member manager, or any
direct or indirect legal or beneficial owner of

 

35

--------------------------------------------------------------------------------


 

Borrower, Borrower Principal, any Affiliated Manager or any non-member manager;
and a “Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.

 

Section 7.2.                                No Sale/Encumbrance

 

(a)                                  Borrower shall not cause or permit a Sale
or Pledge of the Property or any part thereof or any legal or beneficial
interest therein nor permit a Sale or Pledge of an interest in any Restricted
Party (in each case, a “Prohibited Transfer”), other than pursuant to the
American Express Lease, without the prior written consent of Lender.

 

(b)                                 A Prohibited Transfer shall include, but not
be limited to, (i) an installment sales agreement wherein Borrower agrees to
sell the Property or any part thereof for a price to be paid in installments;
(ii) an agreement by Borrower leasing all or a substantial part of the Property
for other than actual occupancy by a space tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock in one or a
series of transactions; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of any member or
any profits or proceeds relating to such membership interest; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the Manager (including, without limitation, an Affiliated
Manager) other than in accordance with Section 5.15.

 

Section 7.3.                                Permitted Transfers

 

Notwithstanding the provisions of Section 7.2, the following transfers shall not
be deemed to be a Prohibited Transfer: (a) a transfer by devise or descent or by
operation of law upon the death of a member, partner or shareholder of a
Restricted Party, so long as Borrower delivers notice to Lender as soon as
practicable thereafter and that such Restricted Party is promptly reconstituted,
if applicable, following the death of such member, partner or shareholder and
there is no change in Control of such Restricted Party as a result of such
transfer; (b) the Sale or Pledge, in one or a series of related transactions, of
not more than forty-nine percent (49%) of the stock, limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party; (c) a transfer of the Property to Western Markham Limited
Partnership provided that the sole general partner is Borrower or a Canadian
trust whose sole beneficiary is Borrower Principal; (d) a transfer of the
Property to a newly formed Canadian trust of which a newly formed Canadian
corporation will be the sole trustee and Borrower will be the sole

 

36

--------------------------------------------------------------------------------


 

beneficiary; provided, however, no such transfers shall result in a change in
Control in the Restricted Party or change in control of the Property, and as a
condition to each such transfer, Lender shall receive not less than thirty (30)
days prior written notice of such proposed transfer and further provided that as
a condition to a transfer described in subparagraph (d), Lender shall receive
together with the written notice of such proposed transfer (i) a written
agreement executed by the Transferee in form and substance reasonably
satisfactory to Lender assuming and agreeing to observe, comply with and perform
all the terms, covenants, conditions and indemnifications of the Loan Documents
on the part of Borrower to be performed arising from and after the date of the
transfer (except the obligation to pay the Debt) and (ii) a written agreement
executed by Borrower Principal in form and substance reasonably satisfactory to
Lender acknowledging and agreeing that its obligations set forth in Article 4,
Section 12.2, Article 13, Article 15 and Article 18 of this Agreement shall
continue in full force and effect, notwithstanding the transfer. Notwithstanding
the foregoing, any one or more of the transfers that results in any Person
owning in excess of forty-nine percent (49%) of the ownership interest in a
Restricted Party shall comply with the requirements of Section 7.4.

 

Section 7.4.                                Lender’s Rights

 

Lender reserves the right to condition the consent to a Prohibited Transfer
requested hereunder upon (a) a modification of the terms hereof and an
assumption of the Note and the other Loan Documents as so modified by the
proposed Prohibited Transfer, (b) receipt of payment of a transfer fee equal to
one percent (1%) of the outstanding principal balance of the Loan and all of
Lender’s expenses incurred in connection with such Prohibited Transfer, (c)
receipt of written confirmation from the Rating Agencies that the Prohibited
Transfer will not result in a downgrade, withdrawal or qualification of the
initial, or if higher, then current ratings issued in connection with a
Securitization, or if a Securitization has not occurred, any ratings to be
assigned in connection with a Securitization, (d) the proposed transferee’s
continued compliance with the covenants set forth in this Agreement (including,
without limitation, the covenants in Article 6) and the other Loan Documents,
(e) a new manager for the Property and a new management agreement satisfactory
to Lender, and (f) the satisfaction of such other conditions and/or legal
opinions as Lender shall determine in its sole discretion to be in the interest
of Lender. All expenses incurred by Lender shall be payable by Borrower whether
or not Lender consents to the Prohibited Transfer. Lender shall not be required
to demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
a Prohibited Transfer made without Lender’s consent. This provision shall apply
to each and every Prohibited Transfer, whether or not Lender has consented to
any previous Prohibited Transfer. In the event an opinion letter pertaining to
substantive consolidation was delivered to Lender and the Rating Agencies in
connection with the closing of the Loan, and if any Sale or Pledge permitted
under this Article 7 results in any Person and its Affiliates owning in excess
of forty-nine percent (49%) of the ownership interests in a Restricted Party,
Borrower shall, prior to such transfer, and in addition to any other requirement
for Lender consent contained herein, deliver a revised substantive
non-consolidation opinion letter to Lender reflecting such Prohibited Transfer,
which opinion shall be in form, scope and substance acceptable in all respects
to Lender and the Rating Agencies.

 

37

--------------------------------------------------------------------------------


 

Section 7.5.                                Assumption

 

Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, Lender shall not unreasonably
withhold consent to a transfer of the Property in its entirety to, and the
related assumption of the Loan by, a corporation (a “Transferee”) provided that
each of the following terms and conditions are satisfied:

 

(a)                                  no Default or Event of Default has
occurred;

 

(b)                                 Borrower shall have (i) delivered written
notice to Lender of the terms of such prospective transfer not less than
forty-five (45) days before the date on which such transfer is scheduled to
close and, concurrently therewith, all such information concerning the proposed
Transferee as Lender shall reasonably require and (ii) paid to Lender a
non-refundable processing fee in the amount of $10,000. Lender shall have the
right to approve or disapprove the proposed transfer based on its then current
underwriting and credit requirements for similar loans secured by similar
properties which loans are sold in the secondary market, such approval not to be
unreasonably withheld. In determining whether to give or withhold its approval
of the proposed transfer, Lender shall consider the experience and track record
of Transferee and its principals in owning and operating facilities similar to
the Property, the financial strength of Transferee and its principals, the
general business standing of Transferee and its principals and Transferee’s and
its principals’ relationships and experience with contractors, vendors, tenants,
lenders and other business entities; provided, however, that, notwithstanding
Lender’s agreement to consider the foregoing factors in determining whether to
give or withhold such approval, such approval shall be given or withheld based
on what Lender determines to be commercially reasonable and, if given, may be
given subject to such conditions as Lender may deem reasonably appropriate;

 

(c)                                  Borrower shall have paid to Lender,
concurrently with the closing of such transfer, (i) a non-refundable assumption
fee in an amount equal to one percent (1.0%) of the then outstanding principal
balance of the Note, and (ii) all out-of-pocket costs and expenses, including
reasonable attorneys’ fees, incurred by Lender in connection with the transfer;

 

(d)                                 (i) Transferee shall have assumed and agreed
to pay the Debt as and when due subject to the provisions of Article 15 hereof
and, prior to or concurrently with the closing of such transfer, Transferee and
its constituent partners, members or shareholders as Lender may require, shall
have executed, without any cost or expense to Lender, such documents and
agreements as Lender shall reasonably require to evidence and effectuate said
assumption and (ii) if required by Lender, a Person affiliated with Transferee
and acceptable to Lender shall have assumed the obligations of Borrower
Principal under the Loan Documents with respect to all acts and events occurring
or arising after the transfer of the Property pursuant to this Section 7.5;

 

(e)                                  Borrower and Transferee, without any cost
to Lender, shall furnish any information requested by Lender for the preparation
of, and shall authorize Lender to file, new financing statements and financing
statement amendments and other documents to the fullest extent permitted by
applicable law, and shall execute any additional documents reasonably requested
by Lender;

 

38

--------------------------------------------------------------------------------


 

(f)                                    Borrower shall have delivered to Lender,
without any cost or expense to Lender, such endorsements to Lender’s Title
Insurance Policy insuring that fee simple or leasehold title to the Property, as
applicable, is vested in Transferee (subject to Permitted Encumbrances), hazard
insurance endorsements or certificates and other similar materials as Lender may
deem necessary at the time of the transfer, all in form and substance
satisfactory to Lender;

 

(g)                                 Transferee shall have furnished to Lender,
all appropriate papers evidencing Transferee’s organization and good standing,
and the qualification of the signers to execute the assumption of the Debt,
which papers shall include certified copies of all documents relating to the
organization and formation of Transferee. Transferee and such constituent
shareholders of Transferee, as Lender shall require, shall comply with the
covenants set forth in Article 6 hereof;

 

(h)                                 Transferee shall assume the obligations of
Borrower under any Management Agreement or provide a new management agreement
with a new manager which meets with the requirements of Section 5.15 hereof and
assign to Lender as additional security such new management agreement;

 

(i)                                     Transferee shall furnish an opinion of
counsel satisfactory to Lender and its counsel (A) that Transferee’s formation
documents provide for the matters described in subparagraph (g) above, (B) that
the assumption of the Debt has been duly authorized, executed and delivered, and
that the Note, the Mortgage, General Assignment of Rents, Specific Assignment of
Lease, this Agreement, the assumption agreement and the other Loan Documents are
valid, binding and enforceable against Transferee in accordance with their
terms, (C) that Transferee has been duly organized, and is in existence and good
standing, and (E) with respect to such other matters as Lender may reasonably
request;

 

(j)                                     if required by Lender, Lender shall have
received confirmation in writing from the Rating Agencies that rate the
Securities to the effect that the transfer will not result in a qualification,
downgrade or withdrawal of any rating initially assigned or to be assigned to
the Securities;

 

(k)                                  Borrower’s obligations under the contract
of sale pursuant to which the transfer is proposed to occur shall expressly be
subject to the satisfaction of the terms and conditions of this Section 7.5;

 

(1)                                  Transferee shall, prior to such transfer,
deliver a substantive non-consolidation opinion to Lender, which opinion shall
be in form, scope and substance acceptable in all respects to Lender and the
Rating Agencies; and

 

(m)                               Transferee shall be a corporation or other
entity reasonably acceptable to Lender.

 

A consent by Lender with respect to a transfer of the Property in its entirety
to, and the related assumption of the Loan by, a Transferee pursuant to this
Section 7.5 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Sale or Pledge of the Property. Upon the transfer of
the Property pursuant to this Section 7.5, Borrower and Borrower Principal shall
be relieved of all liability under the Loan Documents for acts, events,
conditions, or circumstances occurring or arising after the date of such
transfer, except to the extent that such acts, events, conditions, or
circumstances are the proximate result of acts, events, conditions, or

 

39

--------------------------------------------------------------------------------


 

circumstances that existed prior to the date of such transfer, whether or not
discovered prior or subsequent to the date of such transfer.

 

Section 7.6.                                Assumption by Inland Permitted
Transferee

 

Notwithstanding the foregoing provisions of this Article 7, Borrower shall be
permitted to transfer the Property in its entirety to, provided the Loan is
simultaneously assumed by, an Inland Permitted Transferee, and provided further
that each of the following terms and conditions is satisfied:

 

(a)                                  no Default or Event of Default has
occurred;

 

(b)                                 Borrower shall have delivered written notice
to Lender of the terms of such prospective transfer not less than forty-five
(45) days before the date on which such transfer is scheduled to close and,
concurrently therewith, all such information concerning the proposed Transferee
as Lender shall reasonably require;

 

(c)                                  Borrower shall have paid to Lender all
out-of-pocket costs and expenses, including reasonable attorneys’ fees, incurred
by Lender in connection with the transfer;

 

(d)                                 such Inland Permitted Transferee assumes and
agrees to pay the Debt as and when due subject to the provisions of Article 15
hereof and, prior to or concurrently with the closing of such transfer, such
Inland Permitted Transferee and its constituent partners, members or
shareholders as Lender may require, shall execute, without any cost or expense
to Lender, such documents and agreements as Lender shall reasonably require to
evidence and effectuate said assumption;

 

(e)                                  Borrower and such Inland Permitted
Transferee, without any cost to Lender, shall furnish any information requested
by Lender for the preparation of, and shall authorize Lender to file, new
financing statements and financing statement amendments and other documents to
the fullest, extent permitted by applicable law, and shall execute any
additional documents reasonably requested by Lender;

 

(f)                                    Borrower shall have delivered to Lender,
without any cost or expense to Lender, endorsements to Lender’s Title Insurance
Policy insuring that fee simple title to the Property is vested in such Inland
Permitted Transferee (subject to Permitted Encumbrances), hazard insurance
endorsements or certificates and other similar materials as Lender may deem
necessary at the time of the transfer, all in form and substance satisfactory to
Lender;

 

(g)                                 such Inland Permitted Transferee shall have
furnished to Lender, all appropriate papers evidencing Transferee’s organization
and good standing, and the qualification of the signers to execute the
assumption of the Debt, which papers shall include certified copies of all
documents relating to the organization and formation of such Transferee.
Transferee and such constituent shareholders of Transferee, as Lender shall
require, shall comply with the covenants set forth in Article 6 hereof;

 

(h)                                 such Inland Permitted Transferee shall
assume the obligations of Borrower under any Management Agreement or provide a
new management agreement with a new manager

 

40

--------------------------------------------------------------------------------


 

which meets with the requirements of Section 5.15 hereof and assign to Lender as
additional security such new management agreement;

 

(i)                                     Transferee shall furnish an opinion of
counsel satisfactory to Lender and its counsel (A) that Transferee’s formation
documents provide for the matters described in subparagraph (g) above, (B) that
the assumption of the Debt has been duly authorized, executed and delivered, and
that the Note, the Mortgage, the General Assignment of Rents, the Specific
Assignment of Rents, this Agreement, the assumption agreement and the other Loan
Documents are valid, binding and enforceable against Transferee in accordance
with their terms, (C) that Transferee and any entity which is a controlling
stockholder, have been duly organized, and are in existence and good standing,
and (E) with respect to such other matters as Lender may reasonably request; and

 

(j)                                     in the event a substantive
non-consolidation opinion was required in connection with the closing of the
Loan, Transferee shall, prior to such transfer, deliver a substantive
non-consolidation opinion to Lender, which opinion shall be in form, scope and
substance acceptable in all respects to Lender and the Rating Agencies.

 

A consent by Lender with respect to a transfer of the Property in its entirety
to, and the related assumption of the Loan by, a Transferee pursuant to this
Section 7.6 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Sale or Pledge of the Property.

 

ART1CLE 8

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 8.1.                                Insurance

 

(a)                                  Subject to the provisions of paragraph (g)
of this Section 8.1, Borrower shall obtain and maintain, or cause American
Express to maintain, insurance for Borrower and the Property providing at least
the following coverages:

 

(i)                                     comprehensive “special causes of loss”
form of insurance (or its equivalent) on the Improvements and the Personal
Property (A) in an amount equal to not less than one hundred percent (100%) of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation; (B) written
on a replacement cost basis and containing either an agreed amount endorsement
with respect to the Improvements and Personal Property or a waiver of all
co-insurance provisions; (C) providing for no deductible in excess of $10,000
for all such insurance coverage; (D) at all times insuring against at least,
those hazards that are commonly insured against, under a “special causes of
loss” form of policy, as the same shall exist on the date hereof, and together
with any increase in the scope of coverage provided under such form after the
date hereof; and (E) if any of the Improvements or the use of the Property shall
at any time constitute legal non-conforming structures or uses, providing
coverage for contingent liability from Operation of Building Laws, Demolition
Costs and Increased Cost of Construction Endorsements and containing an
“Ordinance or Law Coverage” or “Enforcement” endorsement. In

 

41

--------------------------------------------------------------------------------


 

addition, Borrower shall obtain flood and earthquake insurance in amounts and in
form and substance reasonably satisfactory to Lender in the event the Property
is located in a flood zone or in an area with a high degree of seismic risk,
provided that the insurance shall be on terms consistent with the special causes
of loss form required under this subsection (i);

 

(ii)                                  commercial general liability insurance
against claims for personal injury, bodily injury, death or property damage
occurring upon, in or about the Property, with such insurance (A) to be on the
so-called “occurrence” form with a general aggregate limit of not less than
$2,000,000 and a per occurrence limit of not less than $1,000,000; (B) to
continue at not less than the aforesaid limit until required to be changed by
Lender in writing by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations; (3) independent
contractors; (4) blanket contractual liability; and (5) contractual liability
covering the indemnities contained in Article 12 and Article 14 hereof to the
extent the same is available;

 

(iii)                               if the rating of American Express issued by
the Rating Agencies falls below the Trigger Rating, loss of rents insurance or
business income insurance, as applicable, (A) with loss payable to Lender; (B)
covering all risks required to be covered by the insurance provided for in
subsection (i) above; and (C) which provides that after the physical loss to the
Improvements and Personal Property occurs, the loss of rents or income, as
applicable, will be insured until such rents or income, as applicable, either
returns to the same level that existed prior to the loss or the expiration of
twelve (12) months, whichever first occurs, and notwithstanding that the policy
may expire prior to the end of such period; and (D) which contains an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period. The amount of such loss of rents or business income insurance, as
applicable, shall be determined prior to the date hereof and at least once each
year thereafter based on Borrower’s reasonable estimate of the gross income from
the Property for the succeeding period of coverage required above. All proceeds
payable to Lender pursuant to this subsection shall be held by Lender and shall
be applied to the obligations secured by the Loan Documents from time to time
due and payable hereunder and under the Note; provided, however, that nothing
herein contained shall be deemed to relieve Borrower of its obligations to pay
the obligations secured by the Loan Documents on the respective dates of payment
provided for in the Note, this Agreement and the other Loan Documents except to
the extent, such amounts are actually paid out of the proceeds of such loss of
rents or business income insurance, as applicable;

 

(iv)                              at all times during which structural
construction, repairs or alterations are being made with respect to the
Improvements, and only if the Property coverage form does not otherwise apply,
(A) owner’s contingent or protective liability insurance covering claims not
covered by or under the terms or provisions of the above mentioned

 

42

--------------------------------------------------------------------------------


 

commercial general liability insurance policy; and (B) the insurance provided
for in subsection (i) above written in a so-called Builder’s Risk Completed
Value form (1) on a non-reporting basis, (2) against “special causes of loss”
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;

 

(v)                                 workers’ compensation, subject to the
statutory limits of the Province, and employer’s liability insurance in respect
of any work or operations on or about the Property, or in connection with the
Property or its operation (if applicable);

 

(vi)                              comprehensive boiler and machinery insurance,
if applicable, in amounts as shall be reasonably required by Lender on terms
consistent with the commercial property insurance policy required under
subsection (i) above;

 

(vii)                           excess liability insurance in an amount not less
than $75,000,000 per occurrence on terms consistent with the commercial general
liability insurance required under subsection (ii) above; and

 

(viii)                        upon sixty (60) days’ written notice, such other
reasonable insurance and in such reasonable amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

 

With respect to the policies required to be maintained pursuant to clauses (i)
through (viii) above, Borrower shall use commercially reasonable efforts,
consistent with those of prudent owners of institutional quality commercial real
estate, to maintain insurance against Losses resulting from acts of terrorism.

 

(b)                                 All insurance provided for in Section 8.1(a)
shall be obtained under valid and enforceable policies (collectively, the
“Policies” or in the singular, the “Policy”), and shall be subject to the
approval of Lender as to insurance companies, amounts, deductibles, loss payees
and insureds. The Policies shall be issued by financially sound and responsible
insurance companies authorized to do business in the State and/or Province and
having a claims paying ability rating of “A-” or better by S&P (or such other
ratings approved by Lender) and/or a general policy rating of “A” or better and
a financial class of VIII or better by A.M. Best Company, Inc. The Policies
described in Section 8.1(a) shall designate Lender and its successors and
assigns as additional insureds, mortgagees and/or loss payee as deemed
appropriate by Lender. To the extent such Policies are not available as of the
Closing Date, Borrower shall deliver to Lender prior to the Closing Date a
certificate of insurance evidencing the coverages and amounts required hereunder
and, upon request of Lender as soon as available after the Closing Date,
certified copies of all Policies. Not less than ten (10) days prior to the
expiration dates of any insurance coverage in place with respecl to the
Property. Borrower shall deliver to Lender an Acord 28 or similar certificate,
accompanied by evidence satisfactory to Lender of payment of the premiums due in
connection therewith (the “Insurance Premiums”), and, as soon as available
thereafter, certified copies of all renewal Policies.

 

43

--------------------------------------------------------------------------------


 

(c)                                  Any blanket insurance Policy shall
specifically allocate to the Property the amount of coverage from time to time
required hereunder and shall otherwise provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
Section 8.1 (a).

 

(d)                                 All Policies provided for or contemplated by
Section 8.l(a), except for the Policy referenced in Section 8.l(a)(v), shall
name Borrower as the insured and Lender as the additional insured, as its
interests may appear, and in the case of property damage, boiler and machinery,
flood and earthquake insurance, shall contain a standard Insurance Bureau of
Canada mortgagee clause in favor of Lender providing that the loss thereunder
shall be payable to Lender.

 

(e)                                  All Policies provided for in Section 8.1(a)
shall contain clauses or endorsements to the effect that:

 

(i)                                     no act or negligence of Borrower, or
anyone acting for Borrower, or of any Tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

 

(ii)                                  the Policies shall not be materially
changed (other than to increase the coverage provided thereby) or canceled by
the insurer without at least thirty (30) days’ (ten (10) days’ in the case of
non-payment of premium) prior written notice to Lender and any other party named
therein as an additional insured;

 

(iii)                               the issuers thereof shall give written
notice to Lender if the Policies have not been renewed thirty (30) days prior to
its expiration; and

 

(iv)                              Lender shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder.

 

(f)                                    If at any time Lender is not in receipt
of written evidence that all insurance required hereunder is in full force and
effect, Lender shall have the right, without notice to Borrower, to take such
action as Lender deems necessary to protect its interest in the Property,
including, without limitation, obtaining such insurance coverage as Lender in
its sole discretion deems appropriate. All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, shall be
secured by the Mortgage and shall bear interest at the Default Rate.

 

(g)                                 Notwithstanding any other provision hereof
to the contrary, Lender acknowledges that so long as no American Express Lease
Default has occurred, Borrower shall not be required to obtain the insurance
coverages set forth in paragraphs (a)(i) through (viii) if (x) Guarantor (or
American Express if there is no Guarantor) is a self-insurer and maintains a
rating issued by the Rating Agencies of not less than the Trigger Rating or (y)
American Express maintains insurance with coverages and carriers in compliance
with the terms of the American Express Lease.

 

44

--------------------------------------------------------------------------------


 

Section 8.2.                                Casualty

 

If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt notice of such damage
to Lender and shall promptly commence and diligently prosecute the Restoration
of the Property in accordance with Section 8.4, whether or not Lender makes any
Net Proceeds available pursuant to Section 8.4. Borrower shall pay all costs of
such Restoration whether or not such costs are covered by insurance. Lender may,
but shall not be obligated to make proof of loss if not made promptly by
Borrower. Borrower shall adjust all claims for Insurance Proceeds in
consultation with, and approval of, Lender; provided, however, if an Event of
Default has occurred and is continuing, Lender shall have the exclusive right to
participate in the adjustment of all claims for Insurance Proceeds.

 

Section 8.3.                                Expropriation

 

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Expropriation of the Property of which
Borrower has knowledge and shall deliver to Lender copies of any and all papers
served in connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Expropriation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the expropriating authority but shall be entitled to
receive out of the Award interest at the rate or rates provided herein or in the
Note. If the Property or any portion thereof is taken by an appropriating
authority, Borrower shall promptly commence and diligently prosecute the
Restoration of the Property and otherwise comply with the provisions of
Section 8.4, whether or not Lender makes any Net Proceeds available pursuant to
Section 8.4. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, whether or not
a deficiency judgment on the Note shall have been sought, recovered or denied,
to receive the Award, or a portion thereof sufficient to pay the Debt. So long
as no American Express Lease Default has occurred, the payment and allocation of
any Awards shall be governed by the American Express Lease.

 

Section 8.4.                                Restoration

 

The following provisions shall apply in connection with the Restoration of the
Property:

 

(a)                                  If the Net Proceeds shall be less than
$50,000 and the costs of completing the Restoration shall be less than $50,000,
the Net Proceeds will be disbursed by Lender to Borrower upon receipt, provided
that all of the conditions set forth in Section 8.4(b)(i) are met and Borrower
delivers to Lender a written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement.

 

45

--------------------------------------------------------------------------------


 

(b)                                 If the Net Proceeds are equal to or greater
than $50,000 or the costs of completing the Restoration are equal to or greater
than $50,000, Lender shall make the Net Proceeds available for the Restoration
in accordance with the provisions of this Section 8.4. The term “Net Proceeds”
for purposes of this Section 8.4 shall mean: (i) the net amount of all insurance
proceeds received by Lender pursuant to Section 8.1(a)(i), (iv), (vi) and (viii)
as a result of a Casualty, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
the same (“Insurance Proceeds”), or (ii) the net amount of the Award as a result
of an Expropriation, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
the same (“Expropriation Proceeds”), whichever the case may be.

 

(i)                                     The Net Proceeds shall be made available
to Borrower for Restoration provided that each of the following conditions are
met:

 

(A)                              no Event of Default shall have occurred and be
continuing;

 

(B)                                (1) in the event the Net Proceeds are
Insurance Proceeds, less than thirty percent (30%) of the total floor area of
the Improvements on the Property has been damaged, destroyed or rendered
unusable as a result of a Casualty, or (2) in the event the Net Proceeds are
Expropriation Proceeds, less than ten percent (10%) of the land constituting the
Property is taken, such land is located along the perimeter or periphery of the
Property, and no portion of the Improvements is located on such land;

 

(C)                                The American Express Lease shall remain in
full force and effect during and after completion of the Restoration without
abatement of Rent;

 

(D)                               Borrower shall commence the Restoration as
soon as reasonably practicable (but in no event later than sixty (60) days after
such Casualty or Expropriation, whichever the case may be, occurs) and shall
diligently pursue the same to satisfactory completion;

 

(E)                                 Lender shall be satisfied that any operating
deficits, including all scheduled payments under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Expropriation, whichever the case may be, will be covered out of the
insurance coverage referred to in Section 8.1(a)(iii) above;

 

(F)                                 Lender shall be satisfied that the
Restoration will be completed on or before the earliest to occur of (1) six (6)
months prior to the Maturity Date, (2) the earliest date required for such
completion under the terms of any Leases or material agreements affecting the
Property, (3) such time as may be required under applicable zoning law,
ordinance, rule or regulation, or (4) the expiration of the insurance coverage
referred to in Section 8.l(a)(iii);

 

(G)                                the Property and the use thereof after the
Restoration will be in compliance with and permitted under all Legal
Requirements;

 

46

--------------------------------------------------------------------------------


 

(H)                               the Restoration shall be done and completed by
Borrower in an expeditious and diligent fashion and in compliance with all
applicable Legal Requirements;

 

(I)                                    such Casualty or Expropriation, as
applicable, does not result in the loss of access to the Property or the
Improvements;

 

(J)                                   Borrower shall deliver, or cause to be
delivered, to Lender a signed detailed budget approved in writing by Borrower’s
architect or engineer stating the entire cost of completing the Restoration,
which budget shall be acceptable to Lender; and

 

(K)                               the Net Proceeds together with any cash or
cash equivalent deposited by Borrower with Lender are sufficient in Lender’s
reasonable judgment to cover the cost of the Restoration.

 

(ii)                                  The Net Proceeds shall be held by Lender
until disbursements commence, and, until disbursed in accordance with the
provisions of this Section 8.4, shall constitute additional security for the
Debt and other obligations under the Loan Documents. The Net Proceeds shall be
disbursed by Lender to, or as directed by, Borrower from time to time during the
course of the Restoration, upon receipt of evidence satisfactory to Lender that
(A) all the conditions precedent to such advance, including those set forth in
Section 8.4(b)(i), have been satisfied, (B) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the related Restoration item have
been paid for in full, and (C) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property which have
not either been fully bonded to the satisfaction of Lender and discharged of
record or in the alternative fully insured to the satisfaction of Lender by the
title company issuing the Title Insurance Policy. Notwithstanding the foregoing,
Business Interruption Proceeds required to be maintained by Borrower pursuant to
section 8.1(a)(iii) shall be controlled by Lender at all times, shall not be
subject to the provisions of this Section 8.4 and shall be used solely for the
payment of the obligations under the Loan Documents and Operating Expenses.

 

(iii)                               All plans and specifications required in
connection with the Restoration shall be subject to prior review and acceptance
in all respects by Lender and by an independent consulting engineer selected by
Lender (the “Restoration Consultant”). Lender shall have the use of the plans
and specifications and all permits, licenses and approvals required or obtained
in connection with the Restoration. The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts in excess of $50,000 under which they have been engaged, shall be
subject to prior review and acceptance by Lender and the Restoration Consultant.
All costs and expenses incurred by Lender in connection with making the Net
Proceeds available for the Restoration, including, without limitation,
reasonable counsel fees and disbursements and the Restoration Consultant’s fees,
shall be paid by Borrower.

 

47

--------------------------------------------------------------------------------


 

(iv)                              In no event shall Lender be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Restoration Consultant, minus the Restoration
Retainage. The term “Restoration Retainage” shall mean an amount equal to the
greater of:

 

(A)                              ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Restoration Consultant, until the Restoration has been completed and

 

(B)                                the amount of the owner’s holdback required
to be maintained pursuant to the provisions of the Construction Lien Act
(Ontario) as amended from time to time.

 

The Restoration Retainage shall in no event, and notwithstanding anything to the
contrary set forth above in this Section 8.4(b), be less than the amount
actually held back by Borrower from contractors, subcontractors and materialmen
engaged in the Restoration. The Restoration Retainage shall not be released
until the Restoration Consultant certifies to Lender that the Restoration has
been completed in accordance with the provisions of this Section 8.4(b) and that
all approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Restoration Retainage; provided,
however, that Lender will release the portion of the Restoration Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Restoration Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and evidence of compliance with the
provisions of the Construction Lien Act (Ontario) and Lender receives an
endorsement to the Title Insurance Policy insuring the continued priority of the
lien of the Mortgage and evidence of payment of any premium payable for such
endorsement. If required by Lender, the release of any such portion of the
Restoration Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 

(v)                                 Lender shall not be obligated to make
disbursements of the Net Proceeds more frequently than once every calendar
month.

 

(vi)                              If at any time the Net Proceeds or the
undisbursed balance thereof shall not, in the reasonable opinion of Lender in
consultation with the Restoration Consultant, be sufficient to pay in full the
balance of the costs which are estimated by the Restoration Consultant to be
incurred in connection with the completion of the Restoration, Borrower shall
deposit the deficiency (the “Net Proceeds Deficiency”) with Lender before any

 

48

--------------------------------------------------------------------------------


 

further disbursement of the Net Proceeds shall be made. The Net Proceeds
Deficiency deposited with Lender shall be held by Lender and shall be disbursed
for costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 8.4(b) shall constitute additional security
for the Debt and other obligations under the Loan Documents.

 

(vii)                           The excess, if any, of the Net Proceeds and the
remaining balance, if any, of the Net Proceeds Deficiency deposited with Lender
after the Restoration Consultant certifies to Lender that the Restoration has
been completed in accordance with the provisions of this Section 8.4(b), and the
receipt by Lender of evidence satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing under the Note, this Agreement or any of the other Loan Documents.

 

(c)                                  All Net Proceeds not required (i) to be
made available for the Restoration or (ii) to be returned to Borrower as excess
Net Proceeds pursuant to Section 8.4(b)(vii) may (x) be retained and applied by
Lender toward the payment of the Debt whether or not then due and payable in
such order, priority and proportions as Lender in its sole discretion shall deem
proper, or, (y) at the sole discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes and upon such conditions as
Lender shall designate.

 

(d)                                 In the event of foreclosure of the Mortgage,
or other transfer of title to the Property in extinguishment in whole or in part
of the Debt, all right, title and interest of Borrower in and to the Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure, Lender or other transferee
in the event of such other transfer of title.

 

(e)                                  Notwithstanding the foregoing, so long as
no American Express Lease Default has occurred, the Net Proceeds shall be used
for restoration of the Property in accordance with the provisions of the
American Express Lease.

 

ARTICLE 9
REPLACEMENTS; RESERVE FUNDS

 

Section 9.1.                                Replacements

 

On an ongoing basis throughout the term of the Loan, Borrower shall make capital
repairs, replacements and improvements necessary to keep the Property in good
order and repair and in a good marketable condition or prevent deterioration of
the Property. So long as no American Express Lease Default shall have occurred,
the compliance by American Express with its obligations for maintenance of the
Property as set forth in the American Express Lease shall be deemed compliance
by Borrower with the provisions of this Section 9.1.

 

49

--------------------------------------------------------------------------------


 

Section 9.2.                                Tax and Insurance Reserve Funds

 

If required by Lender following a default by American Express under the American
Express Lease Borrower shall establish an Eligible Account with Lender or
Lender’s agent sufficient to discharge Borrower’s obligations for the payment of
Taxes and Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof (the
“Tax and Insurance Reserve Account”) Borrower shall deposit into the Tax and
Insurance Reserve Account on each Scheduled Payment Date (a) one-twelfth of the
Taxes that Lender estimates will be payable during the next ensuing twelve (12)
months or such higher amount necessary to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to the earlier of
(i) the date that the same will become delinquent and (ii) the date that
additional charges or interest will accrue due to the non-payment thereof, and
(b) except to the extent Lender has waived the insurance escrow because the
insurance required hereunder is maintained under a blanket insurance Policy
acceptable to Lender in accordance with Section 8.1(c), one-twelfth of the
Insurance Premiums that Lender estimates will be payable during the next ensuing
twelve (12) months for the renewal of the coverage afforded by the Policies upon
the expiration thereof or such higher amount necessary to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and insurance Reserve Funds”). Lender will apply the
Tax and Insurance Reserve Funds to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.4 and Section 8.1 hereof.
In making any disbursement from the Tax and Insurance Reserve Account, Lender
may do so according to any bill, statement or estimate procured from the
appropriate public office or tax lien service (with respect to Taxes) or insurer
or agent (with respect to Insurance Premiums), without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. If the amount of the Tax
and Insurance Reserve Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax and Insurance Reserve Account. In
allocating any such excess, Lender may deal with the person shown on Lender’s
records as being the owner of the Property. Any amount remaining in the Tax and
Insurance Reserve Account after the Debt has been paid in full shall be returned
to Borrower or the person shown on Lender’s records as being the owner of the
Property and no other party shall have any right or claim thereto. If at any
time Lender reasonably determines that the Tax and Insurance Reserve Funds are
not or will not be sufficient to pay Taxes and Insurance Premiums by the dates
set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall pay to Lender any amount necessary to make up
the deficiency within ten (10) days after notice from Lender to Borrower
requesting payment thereof.

 

Section 9.3.                                Reserve Funds Generally

 

(a)                                  No earnings or interest on the Reserve
Accounts shall be payable to Borrower. Neither Lender nor any loan servicer that
at any time holds or maintains the Reserve Accounts shall have any obligation to
keep or maintain such Reserve Accounts or any funds deposited therein in
interest-bearing accounts. If Lender or any such loan servicer elects in its
sole and absolute discretion to keep or maintain any Reserve Accounts or any
funds deposited therein in an interest-bearing account (i) the account shall be
an Eligible Account, (ii) such funds shall not be invested except in Permitted
Investments, and (iii) all interest earned or accrued thereon shall be for the
account of and be retained by Lender or such loan servicer.

 

50

--------------------------------------------------------------------------------


 

(b)                                 Borrower grants to Lender a first-priority
perfected security interest in, and assigns and pledges to Lender, each of the
Reserve Accounts and any and all funds hereafter deposited therein as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Accounts and the Reserve Funds shall constitute additional
security for the Debt. The provisions of this Section 9.9 are intended to give
Lender or any subsequent holder of the Loan “control” of the Reserve Accounts
within the meaning of the UCC.

 

(c)                                  The Reserve Accounts and any and all
Reserve Funds deposited therein shall be subject to the exclusive dominion and
control of Lender, which shall hold the Reserve Accounts and any or all Reserve
Funds now or hereafter deposited therein subject to the terms and conditions of
this Agreement. Borrower shall have no right of withdrawal from the Reserve
Accounts or any other right or power with respect to the Reserve Accounts or any
or all of the Reserve Funds hereinafter deposited therein, except as expressly
provided in this Agreement.

 

(d)                                 Lender shall furnish or cause to be
furnished to Borrower, without charge, an annual accounting of each Reserve
Account in the normal format of Lender or its loan servicer, showing credits and
debits to such Reserve Account and the purpose for which each debit to such
Reserve Account was made.

 

(e)                                  As long as no Event of Default has
occurred, Lender shall make disbursements from the Reserve Accounts in
accordance with this Agreement. All such disbursements shall be deemed to have
been expressly pre-authorized by Borrower, and shall not be deemed to constitute
the exercise by Lender of any remedies against Borrower unless an Event of
Default has occurred and is continuing and Lender has expressly stated in
writing its intent to proceed to exercise its remedies as a secured party,
pledgee or lienholder with respect to the Reserve Accounts.

 

(f)                                    The Reserve Funds shall not constitute
escrow or trust funds and may be commingled with other monies held by Lender.
Notwithstanding anything else herein to the contrary, Lender may commingle in
one or more Eligible Accounts any and all funds controlled by Lender, including,
without limitation, funds pledged in favor of Lender by other borrowers, whether
for the same purposes as the Reserve Accounts or otherwise. Without limiting any
other provisions of this Agreement or any other Loan Document, the Reserve
Accounts may be established and held in such name or names as Lender or its loan
servicer, as agent for Lender, shall deem appropriate, including, without
limitation, in the name of Lender or such loan servicer as agent for Lender. In
the case of any Reserve Account which is held in a commingled account, Lender or
its loan servicer, as applicable, shall maintain records sufficient to enable it
to determine at all times which portion of such account is related to the Loan.
The Reserve Accounts are solely for the protection of Lender and Lender shall
have no responsibility beyond the allowance of due credit for the sums actually
received by Lender or beyond the reimbursement or payment of the costs and
expenses for which such accounts were established in accordance with their
terms. Upon assignment of the Loan by Lender, any Reserve Funds shall be turned
over to the assignee and any responsibility of Lender as assignor shall
terminate. The requirements of this Agreement concerning Reserve Accounts in no
way supersede, limit or waive any other rights or obligations of the parties
under any of the Loan Documents or under applicable law.

 

51

--------------------------------------------------------------------------------


 

(g)                                 Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in the Reserve Accounts or the Reserve Funds deposited therein or
permit any Lien to attach thereto, except for the security interest granted in
this Section 9.9, or any levy to be made thereon, or any UCC and/or PPSA
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(h)                                 Borrower will maintain the security interest
created by this Section 9.9 as a first priority perfected security interest and
will defend the right, title and interest of Lender in and to the Reserve
Accounts and the Reserve Funds against the claims and demands of all Persons
whomsoever. At any time and from time to time, upon the written request of
Lender, and at the sole expense of Borrower, Borrower will promptly and duly
execute and deliver such further instruments and documents and will take such
further actions as Lender reasonably may request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted.

 

ARTICLE 10
CASH MANAGEMENT

 

Section 10.1.                         Cash Management Account

 

(a)                                  Borrower acknowledges and confirms that
Borrower has established, and Borrower covenants that it shall maintain an
Eligible Account into which Borrower shall, and shall cause Manager to, deposit
or cause to be deposited all Rents and other revenue from the Property during
the Cash Management Period or upon the occurrence of an Event of Default prior
to the commencement of the Cash Management Period pursuant to the terms of
Section 10.2 hereof (such account, the sub-accounts thereof, all funds at any
time on deposit therein and any proceeds, replacements or substitutions of such
account or funds therein, are referred to herein as the “Cash Management
Account”).

 

(b)                                 The Cash Management Account shall be in the
name of Borrower for the benefit of Lender, provided that Borrower shall be the
owner of all funds on deposit in such accounts for federal and applicable state,
provincial and local tax purposes (except to the extent Lender retains any
interest earned on the Cash Management Account for its own account following the
occurrence and during the continuance of an Event of Default). Sums on deposit
in the Cash Management Account shall not be invested except in such Permitted
Investments as determined and directed by Lender and all income earned thereon
shall be the income of Borrower and be applied to and become part of the Cash
Management Account, to be disbursed in accordance with this Article 10. Lender
shall have no liability for any loss resulting from the investment of funds in
Permitted Investments in accordance with the terms and conditions of this
Agreement.

 

(c)                                  The Cash Management Account shall be
subject to the exclusive dominion and control of Lender during the Cash
Management Period or the continuance of an Event of Default and, except as
otherwise expressly provided herein, neither Borrower, Manager nor any other
party claiming on behalf of, or through, Borrower or Manager, shall have any
right of withdrawal therefrom or any other right or power with respect thereto.

 

52

--------------------------------------------------------------------------------


 

(d)                                 Borrower agrees to pay the customary fees
and expenses incurred in connection with maintaining the Cash Management
Account.

 

(e)                                  Lender shall be responsible for the
performance only of such duties with respect to the Cash Management Account as
are specifically set forth herein, and no duty shall be implied from any
provision hereof. Lender shall not be under any obligation or duty to perform
any act which would involve it in expense or liability or to institute or defend
any suit in respect hereof, or to advance any of its own monies. Borrower shall
indemnify and hold Lender and its directors, employees, officers and agents
harmless from and against any loss, cost or damage (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by such
parties in connection with the Cash Management Account other than such as result
from the gross negligence or willful misconduct of Lender or intentional
nonperformance by Lender of its obligations under this Agreement.

 

Section 10.2.                         Deposits and Withdrawals

 

(a)                                  Borrower represents, warrants and covenants
that:

 

(i)                                     Concurrently with the execution of this
Agreement Borrower has executed and delivered to Lender an instruction letter in
the form of Exhibit B attached hereto addressed to American Express (the “Tenant
Direction Letter”). Upon the occurrence of an Event of Default or upon
commencement of the Cash Management Period, Lender or Lender’s agent, shall have
the right to deliver the Tenant Direction Letter to American Express and all
payments of Rent and other items payable under the American Express Lease shall
thereafter be sent directly to the Cash Management Account;

 

(ii)                                  On the occurrence of an Event of Default
or the commencement of the Cash Management Period Borrower shall, and shall
cause Manager to, instruct all Persons that maintain open accounts with Borrower
or Manager with respect to the Property or with whom Borrower or Manager does
business on an “accounts receivable” basis with respect to the Property to
deliver all payments due under such accounts to the Cash Management Account.
Neither Borrower nor Manager shall direct any such Person to make payments due
under such accounts in any other manner;

 

(iii)                               All Rents or other income from the Property
received after the commencement of the Cash Management Period or the occurrence
of an Event of Default shall (A) be deemed additional security for payment of
the Debt and shall be held in trust for the benefit, and as the property, of
Lender, (B) not be commingled with any other funds or property of Borrower or
Manager, and (C) if received by Borrower or Manager notwithstanding the delivery
of the Tenant Direction Letter, be deposited in the Cash Management Account
within one (1) Business Day of receipt;

 

(iv)                              Without the prior written consent of Lender,
so long as any portion of the Debt remains outstanding, during the Cash
Management Period or the continuance of an Event of Default neither Borrower nor
Manager shall terminate, amend, revoke or modify the Tenant Direction Letter in
any manner whatsoever or direct or cause American

 

53

--------------------------------------------------------------------------------


 

Express to pay any amount in any manner other than as provided in the Tenant
Direction Letter; and

 

(v)                                 So long as any portion of the Debt remains
outstanding, during the Cash Management Period or during the continuance of an
Event of Default neither Borrower, Manager nor any other Person shall open or
maintain any accounts other than the Cash Management Account into which revenues
from the ownership and operation of the Property are deposited.

 

(b)                                 Intentionally Omitted.

 

(c)                                  If an Event of Default shall have occurred
and be continuing or during a Cash Management Period, on each Scheduled Payment
Date (and if such day is not a Business Day, then the immediately preceding day
which is a Business Day) commencing the month immediately following the month
during which the Cash Management Period commences, Borrower hereby irrevocably
authorizes Lender to withdraw or allocate to the sub-accounts of the Cash
Management Account, as the case may be, amounts received in the Cash Management
Account, in each case to the extent that sufficient funds remain therefor:

 

(i)                                     following a default by American Express
under the American Express Lease, funds sufficient to pay the monthly deposits
to the Tax and Insurance Reserve Account shall be allocated to the Tax and
Insurance Reserve Account to be held and disbursed in accordance with
Section 9.2;

 

(ii)                                  funds sufficient to pay the Monthly
Payment Amount shall be withdrawn and paid to Lender;

 

(iii)                               funds sufficient to pay any interest
accruing at the Default Rate, late payment charges, if any, and any other sums
due and payable to Lender under any of the Loan Documents, shall be withdrawn
and paid to Lender and applied against such items;

 

(iv)                              funds sufficient to pay Operating Expenses (to
the extent actually incurred) for the following month shall be allocated to the
Operating Expense Reserve Account to be held and disbursed to pay Operating
Expenses;

 

(v)                                 funds in an amount equal to the balance (if
any) remaining on deposit in the Cash Management Account after the foregoing
withdrawals and allocations shall be withdrawn and paid to Lender to be applied
to the principal amount of the Loan until the principal amount of the Loan is
paid in full.

 

(d)                                 Notwithstanding anything to the contrary
herein, Borrower acknowledges that Borrower is responsible for monitoring the
sufficiency of funds deposited in the Cash Management Account and that Borrower
is liable for any deficiency in available funds, irrespective of whether
Borrower has received any account statement, notice or demand from Lender or
Lender’s servicer. If the amount on deposit in the Cash Management Account is
insufficient to make all of the withdrawals and allocations described in
Section 10.2(c)(i) through (v) above, Borrower shall deposit such deficiency
into the Cash Management Account within five (5) days (provided that such five
day period shall not constitute a grace period for any

 

54

--------------------------------------------------------------------------------


 

default or Event of Default under this Agreement or any other Loan Document
based on a failure to satisfy any monetary obligation provided in any Loan
Document).

 

(e)                                  If an Event of Default shall have occurred
and be continuing, Borrower hereby irrevocably authorizes Lender to make any and
all withdrawals from the Cash Management Account and transfers between any
Reserve Account as Lender shall determine in Lender’s sole and absolute
discretion and Lender may use all funds contained in any such accounts for any
purpose, including but not limited to repayment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion. Lender’s right to withdraw and apply funds as stated herein shall be
in addition to all other rights and remedies provided to Lender under this
Agreement, the Note, the Mortgage and the other Loan Documents.

 

Section 10.3.  Security Interest

 

(a)                                  To secure the full and punctual payment of
the Debt and performance of all obligations of Borrower now or hereafter
existing under this Agreement and the other Loan Documents, Borrower hereby
grants to Lender a first-priority perfected security interest in each of the
Accounts and the Account Collateral. Furthermore, Borrower shall not, without
obtaining the prior written consent of Lender, further pledge, assign or grant
any security interest in any of the foregoing or permit any Lien to attach
thereto or any levy to be made thereon or any UCC and/or PPSA Financing
Statements to be filed with respect thereto. Borrower will maintain the security
interest created by this Section 10.3(a) as a first priority perfected security
interest and will defend the right, title and interest of Lender in and to each
of the Accounts and the Account Collateral against the claims and demands of all
Persons whomsoever.

 

(b)                                 Borrower authorizes Lender to file any
financing statement or statements required by Lender to establish or maintain
the validity, perfection and priority of the security interest granted herein in
connection with the Cash Management Account. Borrower agrees that at any time
and from time to time, at the expense of Borrower, Borrower will promptly and
duly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that Lender may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby (including, without limitation, any
security interest in and to any Permitted Investments) or to enable Lender to
exercise and enforce its rights and remedies hereunder.

 

(c)                                  Upon the occurrence of an Event of Default,
Lender may exercise any or all of its rights and remedies as a secured party,
pledgee and lienholder with respect to the Accounts and the Account Collateral. 
Without limitation of the foregoing, upon any Event of Default, Lender may use
the Accounts and the Account Collateral for any of the following purposes: (A)
repayment of the Debt, including, but not limited to, principal prepayments and
the prepayment premium applicable to such full or partial prepayment (as
applicable); (B) reimbursement of Lender for all losses, fees, costs and
expenses (including, without limitation, reasonable legal fees) suffered or
incurred by Lender as a result of such Event of Default; (C) payment of any
amount expended in exercising any or all rights and remedies available to Lender
at law or in equity or under this Agreement or under any of the other Loan
Documents; (D) payment of any item as required or permitted under this
Agreement; or (E) any other purpose permitted by applicable law; provided,
however, that any such application of funds shall not cure or be

 

55

--------------------------------------------------------------------------------


 

deemed to cure any Event of Default. Without limiting any other provisions
hereof, each of the remedial actions described in the immediately preceding
sentence shall be deemed to be a commercially reasonable exercise of Lender’s
rights and remedies as a secured party with respect to the Accounts and the
Account Collateral and shall not in any event be deemed to constitute a setoff
or a foreclosure of a statutory banker’s lien. Nothing in this Agreement shall
obligate Lender to apply all or any portion of the Accounts and the Account
Collateral to effect a cure of any Event of Default, or to pay the Debt, or in
any specific order of priority. The exercise of any or all of Lender’s rights
and remedies under this Agreement or under any of the other Loan Documents shall
not in any way prejudice or affect Lender’s right to initiate and complete a
foreclosure under the Mortgage.

 

ARTICLE 11

EVENTS OF DEFAULT; REMEDIES

 

Section 11.1.  Event of Default

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

(a)                                  if any portion of the Debt is not paid on
or prior to the tenth day following the date the same is due or if the entire
Debt is not paid on or before the Maturity Date;

 

(b)                                 except as otherwise expressly provided in
the Loan Documents, if any of the Taxes or Other Charges are not paid when the
same are due and payable, unless there is sufficient money in the Tax and
Insurance Reserve Account for payment of amounts then due and payable and
Lender’s access to such money has not been constrained or restricted in any
manner;

 

(c)                                  should American Express cease to be a
self-insurer or if the rating of American express issued by the Rating Agencies
falls below the Trigger Rating, if (i) the Policies are not kept in full force
and effect, or (ii) the certificate of insurance is not delivered to Lender in
accordance with Section 8.1;

 

(d)                                 if Borrower breaches any covenant with
respect to itself contained in Article 6 or any covenant contained in Article 7
hereof;

 

(e)                                  if any representation or warranty of, or
with respect to, Borrower or Borrower Principal, or any member, general partner,
principal or beneficial owner of any of the foregoing, made herein, in any other
Loan Document, or in any certificate, report, financial statement or other
instrument or document furnished to Lender at the time of the closing of the
Loan or during the term of the Loan shall have been false or misleading in any
material respect when made;

 

(f)                                    if (i) Borrower, or any managing member
or general partner of Borrower, Borrower Principal, or American Express shall
commence any case, proceeding or other action (A) under any Creditors Rights
Laws, seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Borrower, any managing member or general partner of

 

56

--------------------------------------------------------------------------------


 

Borrower, Borrower Principal, or American Express shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Borrower, any managing member or general partner of Borrower, Borrower
Principal, or American Express any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against Borrower, any managing member or general partner of
Borrower, Borrower Principal, or American Express any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of any order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) Borrower, any managing member or general partner of
Borrower, Borrower Principal, or American Express shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Borrower,
any managing member or general partner of Borrower, Borrower Principal, or
American Express shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due;

 

(g)                                  if Borrower shall be in default beyond
applicable notice and grace periods under any other mortgage, deed of trust,
deed to secure debt or other security agreement covering any part of the
Property, whether it be superior or junior in lien to the Mortgage;

 

(h)                                 if the Property becomes subject to any
mechanic’s, materialman’s or other Lien other than a Lien for any Taxes or Other
Charges not then due and payable and the Lien shall remain undischarged of
record (by payment, bonding or otherwise) for a period of thirty (30) days;

 

(i)                                     if any federal income tax lien is filed
against Borrower, any member or general partner of Borrower, Borrower Principal,
or the Property and same is not discharged of record (or bonded or insured to
Lender’s satisfaction) within thirty (30) days after same is filed;

 

(j)                                     if an uninsured judgment is filed
against the Borrower in excess of $20,000 which is not vacated or discharged (or
bonded or insured to Lender’s satisfaction) within 30 days;

 

(k)                                  if any default occurs under any guaranty or
indemnity executed in connection herewith and such default continues after the
expiration of applicable grace periods, if any;

 

(l)                                     if Borrower shall permit any event
within its control to occur that would cause any REA to terminate without notice
or action by any party thereto or would entitle any party to terminate any REA
and the term thereof by giving notice to Borrower; or any REA shall be
surrendered, terminated or canceled for any reason or under any circumstance
whatsoever except as provided for in such REA; or any term of any REA shall be
modified or supplemented unless permitted by the American Express Lease; or
Borrower shall fail, within ten (10) Business Days after demand by Lender, to
exercise its option to renew or extend the term of any REA or shall fail or
neglect to pursue diligently all actions necessary to exercise such renewal
rights pursuant to such REA except as provided for in such REA; or

 

57

--------------------------------------------------------------------------------


 

(m)                               if an American Express Lease Default shall
occur under the American Express Lease; or

 

(n)                                 if Borrower shall continue to be in default
under any other term, covenant or condition of this Agreement or any of the Loan
Documents for more than ten (10) days after notice from Lender in the case of
any default which can be cured by the payment of a sum of money or for thirty
(30) days after notice from Lender in the case of any other default, provided
that if such default cannot reasonably be cured within such thirty (30) day
period and Borrower shall have commenced to cure such default within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for so long as it shall
require Borrower in the exercise of due diligence to cure such default, it being
agreed that no such extension shall be for a period in excess of one hundred
twenty (120) days.

 

Section 11.2.  Remedies

 

(a)                                  Upon the occurrence of an Event of Default
(other than an Event of Default described in Section 11.1(f) above) and at any
time thereafter Lender may, in addition to any other rights or remedies
available to it pursuant to this Agreement and the other Loan Documents or at
law or in equity, take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in the
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and the Property,
including, without limitation, all rights or remedies available at law or in
equity; and upon any Event of Default described in Section 11.1(f) above, the
Debt and all other obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 

(b)                                 Upon the occurrence of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to the Property. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents.

 

58

--------------------------------------------------------------------------------


 

ART1CLE 12

ENVIRONMENTAL PROVISIONS

 

Section 12.1.  Environmental Representations and Warranties

 

Borrower represents and warrants, except as disclosed in an Environmental Report
of the Property and information that Borrower knows that: (a) there are no
Hazardous Materials or underground storage tanks in, on, or under the Property,
except those that are both (i) in compliance with Environmental Laws and with
permits issued pursuant thereto (if such permits are required), if any, and (ii)
either (A) in the case of Hazardous Materials, in amounts not in excess of that
necessary to operate the Property for the purposes set forth herein or (B) fully
disclosed to and approved by Lender in writing pursuant to an Environmental
Report; (b) there are no past, present or threatened Releases of Hazardous
Materials in violation of any Environmental Law or which would require
remediation by a Governmental Authority in, on, under or from the Property
except as described in the Environmental Report; (c) there is no threat of any
Release of Hazardous Materials migrating to the Property except as described in
the Environmental Report; (d) there is no past or present non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
the Property except as described in the Environmental Report; (e) Borrower does
not know of, and has not received, any written or oral notice or other
communication from any Person relating to Hazardous Materials in, on, under or
from the Property; (f) the Property is free of Mold; and (g) Borrower has
truthfully and fully provided to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from the Property known to
Borrower or contained in Borrower’s files and records, including but not limited
to any reports relating to Hazardous Materials in, on, under or migrating to or
from the Property and/or to the environmental condition of or the presence of
Mold at the Property.

 

Section 12.2.  Environmental Covenants

 

Borrower covenants and agrees that so long as Borrower owns, manages and is in
possession of the operation of the Property: (a) all uses and operations on or
of the Property, whether by Borrower or any other Person, shall be in compliance
with all Environmental Laws and permits issued pursuant thereto; (b) there shall
be no Releases of Hazardous Materials in, on, under or from the Property; (c)
there shall be no Hazardous Materials in, on, or under the Property, except
those that are both (i) in compliance with all Environmental Laws and with
permits issued pursuant thereto, if and to the extent required, and (ii) (A) in
amounts not in excess of that necessary to operate the Property for the purposes
set forth herein or (B) fully disclosed to and approved by Lender in writing or
(C) with respect to Mold, not in a condition, location, or of a type which may
pose a risk to human health or safety or the environment or which may result in
damage to or would adversely affect or impair the value or marketability of the
Property; (d) Borrower shall keep the Property free and clear of all
Environmental Liens; (e) Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to Section 12.4 below,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews; (f) Borrower shall, at its sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Lender, upon Lender’s reasonable
belief that the Property is not in full compliance with all Environmental Laws,
and share with Lender the reports and other results thereof, and Lender and
other Indemnified Parties shall be entitled to rely on such reports and other
results thereof; (g) Borrower shall keep the Property free of Mold; and (h)
Borrower shall, at its sole cost and expense, comply with all reasonable written
requests of Lender to (i) reasonably effectuate remediation of any Hazardous
Materials in, on, under or from the Property; and (ii) comply with

 

59

--------------------------------------------------------------------------------


 

any Environmental Law; (i) Borrower shall not allow any tenant or other user of
the Property to violate any Environmental Law; and (j) Borrower shall
immediately notify Lender in writing after it has become aware of (A) any
presence or Release or threatened Release of Hazardous Materials in, on, under,
from or migrating towards the Property; (B) any non-compliance with any
Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien against the Property; (D) any required or proposed
remediation of environmental conditions relating to the Property; and (E) any
written or oral notice or other communication of which Borrower becomes aware
from any source whatsoever (including but not limited to a Governmental
Authority) relating in any way to Hazardous Materials. Any failure of Borrower
to perform its obligations pursuant to this Section 12.2 shall constitute bad
faith waste with respect to the Property.

 

Section 12.3.  Lender’s Rights

 

Lender and any other Person designated by Lender, including but not limited to
any representative of a Governmental Authority, and any environmental
consultant, and any receiver appointed by any court of competent jurisdiction,
shall have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole discretion) and taking samples of soil, groundwater or other
water, air, or building materials, and conducting other invasive testing.
Borrower shall cooperate with and provide access to Lender and any such person
or entity designated by Lender.

 

Section 12.4.  Operations and Maintenance Programs

 

If recommended by the Environmental Report or any other environmental assessment
or audit of the Property, Borrower shall establish and comply with an operations
and maintenance program with respect to the Property, in form and substance
reasonably acceptable to Lender, prepared by an environmental consultant
reasonably acceptable to Lender, which program shall address any
asbestos-containing material or lead based paint that may now or in the future
be detected at or on the Property. Without limiting the generality of the
preceding sentence, Lender may require (a) periodic notices or reports to Lender
in form, substance and at such intervals as Lender may specify, (b) an amendment
to such operations and maintenance program to address changing circumstances,
laws or other matters, (c) at Borrower’s sole expense, supplemental examination
of the Property by consultants specified by Lender, (d) access to the Property
by Lender, its agents or servicer, to review and assess the environmental
condition of the Property and Borrower’s compliance with any operations and
maintenance program, and (e) variation of the operations and maintenance program
in response to the reports provided by any such consultants.

 

Section 12.5.  Environmental Definitions

 

“Environmental Law” means any present and future federal, state, provincial,
municipal, regional and local laws, statutes, ordinances, rules, regulations,
standards, policies, codes, guidelines and other government directives or
requirements, as well as common law, including but not limited to the
Environmental Protection Act (Ontario) and the Water Resources

 

60

--------------------------------------------------------------------------------


 

Act (Ontario), that apply to Borrower or the Property and relate to Hazardous
Materials or protection of human health or the environment. “Environmental
Liens” means all Liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Borrower or any other
Person. “Environmental Report” means the written reports resulting from the
environmental site assessments of the Property delivered to Lender in connection
with the Loan. “Hazardous Materials” shall mean petroleum and petroleum products
and compounds containing them, including gasoline, diesel fuel and oil;
explosives, flammable materials; radioactive materials; polychlorinated
biphenyls and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Property is prohibited by
any federal, state or local authority; any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material”, “hazardous waste”, “toxic
substance”, “toxic pollutant”, “contaminant”, or “pollutant” within the meaning
of any Environmental Law. “Mold” shall mean any mold, fungi, bacterial or
microbial matter present at or in the Property, including, without limitation,
building materials which is in a condition, location or a type which may pose a
risk to human health or safety or the environment, may result in damage to or
would adversely affect or impair the value or marketability of the Property.
“Release” of any Hazardous Materials includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Materials.

 

ARTICLE 13

SECONDARY MARKET

 

Section 13.1.  Transfer of Loan

 

Lender may, at any time, sell, transfer or assign the Loan Documents, or grant
participations therein (“Participations”) or syndicate the Loan (“Syndication”)
or issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(“Securities”) (a Syndication or the issuance of Participations and/or
Securities, a “Securitization”).

 

Section 13.2.  Delegation of Servicing

 

At the option of Lender, the Loan may be serviced by a servicer/trustee selected
by Lender and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such servicer/trustee
pursuant to a servicing agreement between Lender and such servicer/trustee.

 

Section 13.3.  Dissemination of Information

 

Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any Participations and/or
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency rating the Loan, or any Participations and/or Securities,
each prospective Investor, and any organization maintaining

 

61

--------------------------------------------------------------------------------


 

databases on the underwriting and performance of commercial mortgage loans, all
documents and information which Lender now has or may hereafter acquire relating
to the Debt and to Borrower, any managing member or general partner thereof,
Borrower Principal, and the Property, including financial statements, whether
furnished by Borrower or otherwise, as Lender determines necessary or desirable.
Borrower irrevocably waives any and all rights it may have under applicable
Legal Requirements to prohibit such disclosure, including but not limited to any
right of privacy.

 

Section 13.4.  Cooperation

 

Borrower and Borrower Principal agree to cooperate with Lender in connection
with any sale or transfer of the Loan or any Participation and/or Securities
created pursuant to this Article 13, including, without limitation, (a) the
delivery of an estoppel certificate required in accordance with Section 5.13 and
such other documents as may be reasonably requested by Lender, (b) the execution
of such amendments to the Loan Documents as may be requested by the holder of
the Note or the Rating Agencies or otherwise to effect the Securitization
including, without limitation, bifurcation of the Loan into two or more
components and/or separate notes; provided, however, that Borrower shall not be
required to modify or amend any Loan Document if such modification or amendment
would (i) change the interest rate, the stated maturity or the amortization of
principal set forth in the Note, except in connection with a bifurcation of the
Loan which may result in varying fixed interest rates and amortization
schedules, but which shall have the same initial weighted average coupon of the
original Note, or (ii) in the reasonable judgment of Borrower, modify or amend
any other material economic term of the Loan, or (iii) in the reasonable
judgment of Borrower, materially increase Borrower’s obligations and liabilities
under the Loan Documents, and (c) make changes to the organizational documents
of Borrower and its principals and/or use its best efforts to cause changes to
the legal opinions delivered by Borrower in connection with the Loan, provided,
that such changes shall not result in a material adverse economic effect to
Borrower. Borrower shall also furnish and Borrower and Borrower Principal
consent to Lender furnishing to such Investors or such prospective Investors or
such Rating Agency any and all information concerning the Property, the American
Express Lease, the financial condition of Borrower or Borrower Principal as may
be requested by Lender, any Investor, any prospective Investor or any Rating
Agency in connection with any sale or transfer of the Loan or any Participations
or Securities. Neither Borrower nor Borrower Principal shall be responsible for
any costs incurred by Lender in connection with a Securitization.

 

ARTICLE 14

INDEMNIFICATIONS

 

Section 14.1.  General Indemnification

 

Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent

 

62

--------------------------------------------------------------------------------


 

property or adjacent parking areas, streets or ways; (c) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (d) any failure of the Property to
be in compliance with any applicable Legal Requirements; (e) any and all claims
and demands whatsoever which may be asserted against Lender by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants, or agreements contained in any Lease; (f) the holding or
investing of the Reserve Accounts, or (g) the payment of any commission, charge
or brokerage fee to anyone which may be payable in connection with the funding
of the Loan (collectively, the “Indemnified Liabilities”); provided, however,
that Borrower shall not have any obligation to Lender hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of Lender.  To the extent that the undertaking to
indemnify, defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all indemnified Liabilities incurred by
Lender.

 

Section 14.2.  Mortgage and Intangible Tax Indemnification

 

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any tax on
the making and/or recording of the Mortgage, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.

 

Section 14.3.  ERISA Indemnification

 

To the extent applicable, Borrower shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless the Indemnified Parties from and
against any and all Losses (including, without limitation, reasonable attorneys’
fees and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in Lender’s sole discretion) that Lender may incur,
directly or indirectly, as a result of a default under Section 4.9 or
Section 5.19 of this Agreement.

 

Section 14.4.  Survival

 

The obligations and liabilities of Borrower and Borrower Principal under this
Article 14 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Mortgage.

 

63

--------------------------------------------------------------------------------


 

ARTICLE 15

EXCULPATION

 

Section 15.1.  Exculpation

 

(a)                                  Except as otherwise provided herein or in
the other Loan Documents, Lender shall not enforce the liability and obligation
of Borrower or Borrower Principal, as applicable, to perform and observe the
obligations contained herein or in the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower or Borrower
Principal, except that Lender may bring a foreclosure action, action for
specific performance or other appropriate action or proceeding to enable Lender
to enforce and realize upon this Agreement, the Note, the Mortgage and the other
Loan Documents, and the interest in the Property, the Rents (following an Event
of Default) and any other collateral given to Lender created by this Agreement,
the Note, the Mortgage and the other Loan Documents; provided, however, that any
judgment in any such action or proceeding shall be enforceable against Borrower
or Borrower Principal, as applicable, only to the extent of Borrower’s or
Borrower Principal’s interest in the Property, in the Rents and in any other
collateral given to Lender. Lender, by accepting this Agreement, the Note, the
Mortgage and the other Loan Documents, agrees that it shall not, except as
otherwise provided in this Section 15.1, sue for, seek or demand any deficiency
judgment against Borrower or Borrower Principal in any such action or
proceeding, under or by reason of or under or in connection with this Agreement,
the Note, the Mortgage or the other Loan Documents. The provisions of this
Section 15.1 shall not, however, (i) constitute a waiver, release or impairment
of any obligation evidenced or secured by this Agreement, the Note, the Mortgage
or the other Loan Documents; (ii) impair the right of Lender to name Borrower or
Borrower Principal as a party defendant in any action or suit for judicial
foreclosure and sale under this Agreement and the Mortgage; (iii) affect the
validity or enforceability of any indemnity (including, without limitation,
those contained in Section 12.6 and Article 14 of this Agreement), environmental
indemnity, guaranty, master lease or similar instrument made in connection with
this Agreement, the Note, the Mortgage and the other Loan Documents; (iv) impair
the right of Lender to obtain the appointment of a receiver; (v) impair the
enforcement of the assignment of leases provisions contained in the Mortgage; or
(vi) impair the right of Lender to obtain a deficiency judgment or other
judgment on the Note against Borrower or Borrower Principal if necessary to
obtain any Insurance Proceeds or Awards to which Lender would otherwise be
entitled under this Agreement; provided however, Lender shall only enforce such
judgment to the extent of the Insurance Proceeds and/or Awards.

 

(b)                                 Notwithstanding the provisions of this
Section 15.1 to the contrary, Borrower and Borrower Principal shall be
personally liable to Lender on a joint and several basis for Losses due to:

 

(i)                                     fraud or intentional misrepresentation
by Borrower, Borrower Principal or any other Affiliate of Borrower or Borrower
Principal in connection with the execution and the delivery of this Agreement,
the Note, the Mortgage, any of the other Loan Documents, or any certificate,
report, financial statement or other instrument or document furnished to Lender
at the time of the closing of the Loan or during the term of the Loan;

 

(ii)                                  Borrower’s misapplication or
misappropriation of Rents received by Borrower after the occurrence of an Event
of Default;

 

(iii)                               Borrower’s misapplication or
misappropriation of tenant security deposits or Rents collected in advance;

 

64

--------------------------------------------------------------------------------


 

(iv)                              the misapplication or the misappropriation of
Insurance Proceeds or Awards;

 

(v)                                 Borrower’s failure to pay Taxes, Other
Charges (except to the extent that sums sufficient to pay such amounts have been
deposited in escrow with Lender pursuant to the terms hereof and there exists no
impediment to Lender’s utilization thereof), charges for labor or materials or
other charges that can create liens on the Property beyond any applicable notice
and cure periods specified herein;

 

(vi)                              Borrower’s failure to return or to reimburse
Lender for all Personal Property taken from the Property by or on behalf of
Borrower and not replaced with Personal Property of the same utility and of the
same or greater value;

 

(vii)                           any act of actual waste or arson by Borrower,
any principal, Affiliate, member or general partner thereof or by Borrower
Principal, any principal, Affiliate, member or general partner thereof;

 

(viii)                        Borrower’s failure following any Event of Default
to deliver to Lender upon demand all Rents and books and records relating to the
Property; or

 

(ix)                                following an Event of Default, the
withholding from Rents by American Express of non-resident withholding taxes
required under Part XIII of the Income Tax Act (Canada), as same may be amended,
supplemented, superseded or replaced or as required by any rules or regulations
promulgated by Canadian governmental authorities having jurisdiction.

 

(c)                                  Notwithstanding the foregoing, the
agreement of Lender not to pursue recourse liability as set forth in
subsection (a) above SHALL BECOME NULL AND VOID and shall be of no further force
and effect and the Debt shall be fully recourse to Borrower and Borrower
Principal on a joint and several basis in the event (i) of a breach by Borrower
or Borrower Principal of any of the covenants set forth in Article 6 hereof, to
the extent that such breach is (A) material and (B) is not cured within fifteen
(15) days of the earlier to occur of notice from Lender or Borrower’s knowledge
of such breach, (ii) of a breach of any of the covenants set forth in Article 7
hereof, (iii) the Property or any part thereof shall become an asset in a
voluntary bankruptcy or insolvency proceeding of Borrower, (iv) Borrower,
Borrower Principal or any Affiliate, officer, director, or representative which
controls, directly or indirectly, Borrower or Borrower Principal files, or joins
in the filing of, an involuntary petition against Borrower under any Creditors
Rights Laws, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower from any Person; (v) Borrower tiles an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against it, by any other Person under any Creditors Rights Laws,
or solicits or causes to be solicited petitioning creditors for any involuntary
petition from any Person; or (vi) any Affiliate, officer, director, or
representative which controls Borrower consents to or acquiesces in or joins in
an application for the appointment of a custodian, receiver, trustee, or
examiner for Borrower or any portion of the Property.

 

65

--------------------------------------------------------------------------------


 

(d)                                 Nothing herein shall be deemed to be a
waiver of any right which Lender may have under Section 506(a), 506(b), 1111(b)
or any other provision of the U.S. Bankruptcy Code, to the extent applicable, to
file a claim for the full amount of the indebtedness secured by the Mortgage or
to require that all collateral shall continue to secure all of the indebtedness
owing to Lender in accordance with this Agreement, the Note, the Mortgage or the
other Loan Documents.

 

ARTICLE 16

NOTICES

 

Section 16.1.  Notices

 

All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to subsection (b)
above), addressed as follows (or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section):

 

If to Lender:

Bank of America, N.A.

 

Capital Markets Servicing Group

 

900 West Trade Street, Suite 650

 

NC1-026-06-01

 

Charlotte, North Carolina 28255

 

Attn: Servicing Manager

 

Telephone No: (866) 531-0957

 

 

If to Borrower:

Inland Western Markham Corp.

 

c/o Inland Real Estate Investment Corporation

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: Roberta Matlin, Vice President

 

Facsimile No.: 630-218-4965

 

 

With a copy to:

The Inland Real Estate Group, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: General Counsel

 

Facsimile No.: 630-218-4900

 

 

If to Borrower Principal:

Inland Western Retail Real Estate Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Roberta Matlin, Vice President

 

Facsimile No.: 630-218-4965

 

66

--------------------------------------------------------------------------------


 

With a copy to:

The Inland Real Estate Group, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: General Counsel

 

Facsimile No.: 630-218-4900

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 

ARTICLE 17

FURTHER ASSURANCES

 

Section 17.1.  Replacement Documents

 

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record and, in the case of such mutilation upon surrender and
cancellation of such Note or other Loan Document, Borrower will issue in lieu
thereof a replacement Note or other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

 

Section 17.2.  Recording of Mortgage, etc.

 

Borrower forthwith upon the execution and delivery of the Mortgage and
thereafter, from time to time, will cause the Mortgage and any of the other Loan
Documents creating a lien or security interest or evidencing the lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Property. Borrower will pay all taxes, filing, registration or recording
fees, and all expenses incident to the preparation, execution, acknowledgment
and/or recording of the Note, the Mortgage, the other Loan Documents, any note,
deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
provincial, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the Mortgage,
any deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do.

 

67

--------------------------------------------------------------------------------


 

Section 17.3.  Further Acts, Etc.

 

Borrower will, at the cost of Borrower (except with respect to costs incurred by
Lender, for which Lender shall be responsible), do, execute, acknowledge and
deliver all and every further acts, deeds, conveyances, deeds of trust,
mortgages, assignments, security agreements, control agreements, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Lender the property and rights hereby mortgaged, deeded,
granted, bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Borrower may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Agreement or
for filing, registering or recording the Mortgage, or for complying with all
Legal Requirements. Borrower, on demand, will execute and deliver, and in the
event it shall fail to so execute and deliver, hereby authorizes Lender to
execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements and financing
statement amendments to evidence more effectively, perfect and maintain the
priority of the security interest of Lender in the Property. Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to Lender
at law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 17.3.

 

Section 17.4.  Changes in Tax, Debt, Credit and Documentary Stamp Laws

 

(a)                                  If any law is enacted or adopted or amended
after the date of this Agreement which deducts the Debt from the value of the
Property for the purpose of taxation or which imposes a tax, either directly or
indirectly, on the Debt or Lender’s interest in the Property, Borrower will pay
the tax, with interest and penalties thereon, if any.  If Lender is advised by
counsel chosen by it that the payment of tax by Borrower would be unlawful or
taxable to Lender or unenforceable or provide the basis for a defense of usury
then Lender shall have the option by written notice of not less than one hundred
eighty (80) days to declare the Debt immediately due and payable.

 

(b)                                 Borrower will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Taxes or Other Charges assessed against the Property, or any part thereof, and
no deduction shall otherwise be made or claimed from the assessed value of the
Property, or any part thereof, for real estate tax purposes by reason of the
Mortgage or the Debt. If such claim, credit, or deduction shall be required by
law, Lender shall have the option, by written notice of not less than one
hundred eighty (80) days, to declare the Debt immediately due and payable.

 

If at any time the United States of America, any State thereof or any
subdivision of any such State or Canada, any Province thereof or any subdivision
of such Province, shall require revenue or other stamps to be affixed to the
Note, the Mortgage, or any of the other Loan Documents or impose any other tax
or charge on the same, Borrower will pay for the same, with interest and
penalties thereon, if any.

 

68

--------------------------------------------------------------------------------


 

Section 17.5.  Expenses

 

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender upon receipt of written notice from Lender for all reasonable costs and
expenses (including reasonable, actual attorneys’ fees and disbursements and the
allocated coats of internal legal services and all actual disbursements of
internal counsel) reasonably incurred by Lender in accordance with this
Agreement in connection with (a) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property); (b) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(c) following a request by Borrower, Lender’s ongoing performance and compliance
with all agreements and conditions contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date; (d) the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to this Agreement
and the other Loan Documents and any other documents or matters requested by
Lender; (e) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement; (f) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Lien in favor of Lender pursuant to this
Agreement and the other Loan Documents; (g) enforcing or preserving any rights,
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; and (h) enforcing any obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender.

 

ARTICLE 18

WAIVERS

 

Section 18.1.  Remedies Cumulative; Waivers

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower or Borrower Principal pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
sole discretion. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver

 

69

--------------------------------------------------------------------------------


 

thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

 

Section 18.2.  Modification, Waiver in Writing

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 18.3.  Delay Not a Waiver

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 18.4.  Trial by Jury

 

BORROWER, BORROWER PRINCIPAL AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, BORROWER PRINCIPAL AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER, BORROWER
PRINCIPAL AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER, BORROWER
PRINCIPAL AND LENDER.

 

70

--------------------------------------------------------------------------------


 

Section 18.5.  Waiver of Notice

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 18.6.  Remedies of Borrower

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment. Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

 

Section 18.7.  Waiver of Marshalling of Assets

 

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the Property,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.

 

Section 18.8.  Waiver of Statute of Limitations

 

Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other Obligations.

 

Section 18.9.  Waiver of Counterclaim

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

71

--------------------------------------------------------------------------------


 

ARTICLE 19

GOVERNING LAW

 

Section 19.1.  Choice of Law

 

This Agreement shall be deemed to be a contract entered into pursuant to the
laws of the State and shall in all respects be governed, construed, applied and
enforced in accordance with the laws of the State of New York and applicable
laws of the United States of America, provided, however, that the Mortgage,
General Assignment of Rents and Specific Assignment of Lease shall be governed,
construed, applied and enforced in accordance with the laws of the Province in
which the real and personal property secured thereby is located and provided
that with respect to the security interest in each of the Reserve Accounts, and
the Cash Management Account, the laws of the state where each such account is
located shall apply.

 

Section 19.2.  Severability

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

Section 19.3.  Preferences

 

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Creditors Rights
Laws, state or federal law, common law or equitable cause, then, to the extent
of such payment or proceeds received, the obligations hereunder or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.

 

ARTICLE 20

MISCELLANEOUS

 

Section 20.1.  Survival

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

72

--------------------------------------------------------------------------------


 

Section 20.2.  Lender’s Discretion

 

Whenever pursuant to this Agreement, Lender exercises any right giver to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

Section 20.3.  Headings

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 20.4.  Cost of Enforcement

 

In the event (a) that the Mortgage is foreclosed in whole or in part, (b) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, or (c) Lender
exercises any of its other remedies under this Agreement or any of the other
Loan Documents, Borrower shall be chargeable with and agrees to pay all costs of
collection and defense, including attorneys’ fees and costs, incurred by Lender
or Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes.

 

Section 20.5.  Schedules Incorporated

 

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

Section 20.6.  Offsets, Counterclaims and Defenses

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 20.7.  No joint Venture or Partnership; No Third Party Beneficiaries

 

(a)                                  Borrower and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender nor to grant Lender any interest in the Property
other than that of mortgagee, beneficiary or lender.

 

73

--------------------------------------------------------------------------------


 

(b)                                 This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein.
All conditions to the obligations of Lender to make the Loan hereunder are
imposed solely and exclusively for the benefit of Lender and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lender will refuse to make the
Loan in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

(c)                                  The general partners, members, principals
and (if Borrower is a trust) beneficial owners of Borrower are experienced in
the ownership and operation of properties similar to the Property, and Borrower
and Lender are relying solely upon such expertise and business plan in
connection with the ownership and operation of the Property.  Borrower is not
relying on Lender’s expertise, business acumen or advice in connection with the
Property.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, Lender is not undertaking the performance of (i) any
obligations under the Leases; or (ii) any obligations with respect to such
agreements, contracts, certificates, instruments, franchises, permits,
trademarks, licenses and other documents.

 

(e)                                  By accepting or approving anything required
to be observed, performed or fulfilled or to be given to Lender pursuant to this
Agreement, the Mortgage, the Note or the other Loan Documents, including,
without limitation, any officer’s certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal, or insurance
policy, Lender shall not be deemed to have warranted, consented to, or affirmed
the sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

 

(f)                                    Borrower recognizes and acknowledges that
in accepting this Agreement, the Note, the Mortgage and the other Loan
Documents, Lender is expressly and primarily relying on the truth and accuracy
of the representations and warranties set forth in Article 4 of this Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Lender; that such reliance existed on the part,
of Lender prior to the date hereof, that the warranties and representations are
a material inducement to Lender in making the Loan; and that Lender would not be
willing to make the Loan and accept this Agreement, the Note, the Mortgage and
the other Loan Documents in the absence of the warranties and representations as
set forth in Article 4 of this Agreement.

 

Section 20.8.  Publicity

 

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, Banc of America Securities LLC, or any of their Affiliates shall be
subject to the prior written approval of Lender, not to be unreasonably
withheld. Lender shall be permitted to make any news, releases, publicity

 

74

--------------------------------------------------------------------------------


 

or advertising by Lender or its Affiliates through any media intended to reach
the general public which refers to the Loan, the Property, Borrower, Borrower
Principal and their respective Affiliates without the approval of Borrower or
any such Persons. Borrower also agrees that Lender may share any information
pertaining to the Loan with Bank of America Corporation, including its bank
subsidiaries, Banc of America Securities LLC and any other Affiliates of the
foregoing, in connection with the sale or transfer of the Loan or any
Participations and/or Securities created.

 

Section 20.9.  Conflict; Construction of Documents; Reliance

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 20.10.  Entire Agreement

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.

 

Section 20.11.  Interest Act (Canada)

 

Except as otherwise specified in the Note, all natural rates of interest
referred to herein are based on a calendar year of 365 or 366 days, as the case
may be. Where a rate of interest hereunder is calculated on the basis of a year
(the “Deemed Year”) which contains fewer days than the actual number of days in
the calendar year of calculation, such rate of interest shall be expressed as a
yearly rate for the purposes of the Interest Act (Canada) by multiplying such
rate of interest by the actual number of days in the calendar year of
calculation and dividing it by the number of days in the Deemed Year.

 

75

--------------------------------------------------------------------------------


 

Section 20.12.  Maximum Interest Rate

 

(a)                                  To the extent applicable, in the event that
any provision of this Agreement would oblige the borrower to make any payment of
interest or any other payment which is construed by a court of competent
jurisdiction to be interest in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada)),
then notwithstanding such provision, such amount or rate shall be deemed to have
been adjusted nunc pro tunc to the maximum amount or rate of interest, as the
case may be, as would not be so prohibited by law or so result in a receipt by
the Lender of interest at a criminal rate, such adjustment to be effected, to
the extent necessary, as follows:

 

(i)                                     firstly, by reducing the amount or rate
of interest required to be paid pursuant to the terms of the Note; and

 

(ii)                                  thereafter, by reducing any fees,
commissions, premiums and other amounts which would constitute interest for the
purposes of Section 347 of the Criminal Code (Canada).

 

(b)                                 if, after giving effect to all adjustments
contemplated thereby, the Lender shall have received an amount in excess of the
maximum permitted by such clause, then such excess shall be applied by the
Lender to the reduction of the principal balance of the Note and not to the
payment of interest or if such excessive interest exceeds such principal
balance, such excess shall be refunded to the Borrower.

 

(c)                                  Any amount or rate of interest referred to
in this Section shall be determined in accordance with generally accepted
actuarial practices and principles at an effective annual rate of interest over
the term of this Agreement on the assumption that any charges, fees or expenses
that fall within the meaning of “Interest” (as defined in the Criminal Code
(Canada)) shall, if they relate to a specific period of time, be prorated over
that period of time and otherwise be prorated over the term of this Agreement
and, in the event of dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Lender shall be conclusive for the
purposes of such determination.

 

Section 20.13.  Judgment Currency

 

Any payment made by either party hereto (the “payor”) to the other (the “payee”)
on account of any amount payable hereunder (the “payment obligation”) required
to be made in a particular currency (the “original currency”), which payment is
made in a currency (the “other currency”) other than the original currency
(whether made voluntarily or pursuant to any judgment or order of a court or
tribunal of any jurisdiction), shall constitute a discharge of the obligations
of the payor only to the extent of the amount of the original currency which may
be purchased by the payee with such payment in the other currency on the date of
payment thereof. If the amount of the original currency which may be so
purchased is less than the amount of the payment obligation, the payor shall
indemnify and save the payee harmless from and against any loss or damage
arising as a result of such deficiency. Such indemnity shall (a) constitute an
obligation separate and independent from the other obligations of the payor
contained in this agreement; (b) shall give rise to a separate and independent
cause of action, and (c) shall

 

76

--------------------------------------------------------------------------------


 

continue in full force and effect notwithstanding, and shall not be merged in,
any judgment or order in respect of any amount due hereunder or under any other
judgment or order.

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

 

INLAND WESTERN MARKHAM CORP., a New
Brunswick corporation

 

 

 

 

 

By:

/s/ Scott Wilton

 

 

Name:

 

Scott Wilton

 

 

Its:

 

Secretary

 

 

 

 

 

 

BORROWER PRINCIPAL:

 

 

 

Acknowledged and agreed to with respect to its
obligations set forth in Article 4, Section 12.6,
Article 13, Article 15 and Article 18 hereof:

 

 

 

 

 

INLAND WESTERN RETAIL REAL ESTATE
TRUST INC., a Maryland corporation its

 

 

 

 

 

By:

/s/ Valerie Medina

 

 

 

Name:

 

Valerie Medina

 

 

 

Title:

 

Asst. Secretary

 

 

[ADDITIONAL SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A., a national banking
association

 

 

 

 

 

By:

/s/ Lisa K. McGee

 

 

 

Name:

 Lisa K. McGee

 

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Borrower Equity Ownership Structure

 

--------------------------------------------------------------------------------


 

INLAND WESTERN RETAIL
REAL ESTATE TRUST, INC., a
Maryland corporation
(Borrower Principal)

 

100%

 

INLAND WESTERN MARKHAM
CORP., a New Brunswick
corporation (Borrower)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Tenant Direction Letter

 

--------------------------------------------------------------------------------